Exhibit 10.6

 

PURCHASE AND SALE AGREEMENT

 

BY AND AMONG

 

FIVE STAR QUALITY CARE, INC.,

AS PURCHASER,

 

AND

 

RESIDENTIAL CARE II, L.L.C.,
RESIDENTIAL CARE IV, L.L.C.,
RESIDENTIAL CARE VI, L.L.C.,
E&F REALTY CO., L.L.P.
AMERICAN SENIOR HOME CARE, L.L.C. AND
AMERICAN SENIOR HOME CARE OF FT. WAYNE, L.L.C.
JOINTLY AND SEVERALLY,
AS SELLERS

 

 

MARCH 18, 2011

 

 

Forest Creek Commons
6510 U.S. 31 South
Indianapolis, Indiana  46227

 

 

Covington Commons
2601 Covington Commons Drive
Fort Wayne, Indiana  46804

 

 

Northwoods Commons
2501 Friendship Boulevard
Kokomo, Indiana  46901

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

ARTICLE I.  DEFINITIONS

1

1.1.  Definitions

1

ARTICLE II.  PURCHASE AND SALE; CLOSING

7

2.1.  Purchase and Sale

7

2.2.  Closing

7

2.3.  Purchase Price

7

2.4.  Duties of Escrow Agent

8

ARTICLE III.  DILIGENCE, ETC.

9

3.1.  Diligence Inspections

9

3.2.  Diligence Materials

10

3.3.  Termination of Agreement

10

3.4.  Title and Survey Matters

10

3.5.  Termination of Service Contracts

11

ARTICLE IV.  CONDITIONS TO PURCHASER’S OBLIGATION TO CLOSE

12

4.1.  Purchaser’s Conditions Precedent

12

4.2.  Conditions to Sellers’ Obligations to Close

14

4.3.  Failure of Conditions Precedent

15

ARTICLE V.  REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES

15

5.1.  Representations of Seller Parties

15

5.2.  Survival of the Seller’s Representations

19

5.3.  “As Is”

20

ARTICLE VI.  REPRESENTATIONS AND WARRANTIES OF PURCHASER

20

6.1.  Representations of Purchaser

20

6.2.  Survival

21

ARTICLE VII.  COVENANTS OF THE SELLER

21

7.1.  Compliance with Laws, Etc.

21

7.2.  Compliance with Agreements

21

7.3.  Approval of Agreements

21

7.4.  Notice of Material Changes or Untrue Representations

21

7.5.  Operation of Property

21

7.6.  Employees

22

7.7.  Non-Solicitation

23

7.8.  Non-Competition

23

7.9.  Government Inspections

24

7.10.  Trade Payables

24

7.11.  Cooperation

24

ARTICLE VIII.  APPORTIONMENTS

24

8.1.  Apportionments

24

8.2.  Holdback

26

8.3.  Closing Costs

27

8.4.  Withholding Amounts

27

8.5.  Errors on Settlement Statements

27

8.6.  Survival

27

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

Page

 

 

ARTICLE IX.  CASUALTY AND CONDEMNATION

27

9.1.  Casualty

27

9.2.  Condemnation

28

9.3.  Survival

28

ARTICLE X.  DEFAULT AND REMEDIES

28

10.1.  Default by the Seller Parties

28

10.2.  Default by the Purchaser

29

10.3.  Survival

29

ARTICLE XI.  MISCELLANEOUS

29

11.1.  Allocation of Liability

29

11.2.  Brokers

29

11.3.  Publicity

30

11.4.  Trading in Purchaser’s Securities

30

11.5.  Notices

30

11.6.  Waivers, Etc.

32

11.7.  Assignment; Successors and Assigns

32

11.8.  Bulk Sales Laws

32

11.9.  No Presumption Against Drafter

32

11.10.  Entire Agreement; Severability

32

11.11.  Counterparts, Etc.

33

11.12.  Performance on Business Days

33

11.13.  Attorneys Fees

33

11.14.  Section and Other Headings

33

11.15.  Time of Essence

33

11.16.  Liability of Sellers

33

11.17.  Financials

33

11.18.  GOVERNING LAW; JURISDICTION

34

11.19.  WAIVER OF JURY TRIAL

34

11.20.  ASC Brand

34

11.21.  Survival

34

 

ii

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT is made and entered into as of March 18, 2011
(the “Effective Date”) by and among FIVE STAR QUALITY CARE, INC., a Maryland
corporation, as purchaser (the “Purchaser”), and RESIDENTIAL CARE II, L.L.C., an
Indiana limited liability company, RESIDENTIAL CARE IV, L.L.C., an Indiana
limited liability company, RESIDENTIAL CARE VI, L.L.C., an Indiana limited
liability company, E&F REALTY CO., L.L.P., an Indiana limited liability
partnership, AMERICAN SENIOR HOME CARE, L.L.C., an Indiana limited liability
company and AMERICAN SENIOR HOME CARE OF FT. WAYNE, L.L.C., an Indiana limited
liability company (each individually, a “Seller” and, jointly and severally, the
“Sellers”).

 

WITNESSETH:

 

WHEREAS, the Sellers own and operate certain real property and related property
comprising three assisted living/independent living communities located in the
State of Indiana as more particularly described on Schedule 1 attached hereto
and made a part hereof; and

 

WHEREAS, American Senior Communities, L.L.C., an Indiana limited liability
company (“ASC”), manages each of the Facilities (as defined below), and
EagleCare II, L.L.C., an Indiana limited liability company (“Eagle”), provides
employees to each of the Facilities, for and on behalf of the Sellers; and

 

WHEREAS, the Purchaser desires to purchase the Properties (as defined below)
from the Sellers, and the Sellers desire to sell the Properties to the
Purchaser, subject to and in accordance with the terms and conditions
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the Purchaser and the Sellers, intending to be
legally bound, hereby agree as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1.          Definitions.  Capitalized terms used in this Agreement have the
meanings set forth below or in the section of this Agreement referred to below
and such definitions apply equally to the singular and plural forms, and to the
masculine and feminine forms, of such words:

 

“Agreement”  means this Purchase and Sale Agreement, together with all of the
Schedules and Exhibits attached hereto, as it and they may be amended, modified
or supplemented from time to time as herein provided.

 

“ASC”  has the meaning given such term in the recitals to this Agreement.

 

“Broker”  means Marcus & Millichap.

 

--------------------------------------------------------------------------------


 

“Business Day”  means any day other than a Saturday, Sunday or any other day on
which banking institutions in the Commonwealth of Massachusetts or the State of
Indiana are authorized by law or executive action to close.

 

“Clearwater and Rosewalk Purchase Agreement” means  that certain Purchase and
Sale Agreement, dated as of the Effective Date, by and among Residential Care I,
L.L.C., Residential Care III, Inc., Clearwater Garden Homes, L.L.C., Rosewalk
Garden Homes, L.L.C., and American Senior Home Care, L.L.C., as sellers, and the
Purchaser, as purchaser, as the same may be amended, restated, supplemented or
modified from time to time.

 

“Closing”  means the closing of the transactions contemplated by this Agreement.

 

“Closing Date”  means the first day of the first full calendar month following
the date which is twenty-one (21) days after the last to occur of (a) the
expiration of the Inspection Period, (b) the date on which the Purchaser shall
have obtained the applicable healthcare licenses described in Section 4.1(a), or
(c) the date on which the last required Lender consent to the assumption of the
Loans by the Purchaser in accordance with Section 4.1(b) is received.

 

“Code”  means the Internal Revenue Code of 1986 and the regulations promulgated
thereunder, as it and they may be amended, modified or supplemented from time to
time.

 

“Deposit”  means Two Million Five Hundred Thousand and No/100 Dollars
($2,500,000.00).

 

“Eagle”  has the meaning given such term in the recitals to this Agreement.

 

“ERISA”  means the Employee Retirement Income Security Act of 1974, as it may be
amended, modified or supplemented from time to time.

 

“ERISA Affiliate”  means any Person and/or such Person’s Subsidiaries or
affiliates or any trade or business (whether or not incorporated) which is under
common control with such Person or such Person’s Subsidiaries or affiliates or
which is treated as a single employer with such Person or such Person’s
Subsidiaries or affiliates under Section 414(b), (c), (m) or (o) of the Code or
Section 4001(b)(1) of ERISA.

 

“Effective Date”  has the meaning given such term in the first paragraph of this
Agreement.

 

“Employee”  means any individual who has been hired or retained, in whatever
capacity, to provide services to the Residents of any Facility or otherwise in
connection with the day-to-day operation of any Facility.

 

“Employee Benefit Plan”  means any employee benefit plan, as defined in
Section 3(3) of ERISA.

 

“Escrow Agent”  means the New York, New York office of Commonwealth Land Title
Insurance Company or any other Person as shall be designated by the Purchaser
and reasonably approved by the Sellers.

 

2

--------------------------------------------------------------------------------


 

“Facility”  means any one of the assisted living/independent living communities
identified on Schedule 1 attached hereto.

 

“FF&E”  means, with respect to each Facility, collectively, all fixtures,
furniture, equipment, machinery, systems and other items of personal property,
which are attached or appurtenant to, located on or used in connection with the
ownership, use, operation or maintenance of such Facility, including, without
limitation, any motor vehicles used in connection with the operation or
maintenance of such Facility.

 

“Files and Records”  means, with respect to each Facility, collectively, all
books, records, files, and papers, whether in hard copy or electronic format,
used in connection with the ownership, use, operation or maintenance of such
Facility or the business conducted thereon, including, without limitation,
sales, marketing and advertising materials, lists of present suppliers and
personnel, employment records, policies and procedures, and all records relating
to the personal, medical, social, and financial status of each Resident,
including but not limited to, admission applications, Multiple Data Set (MDS)
evaluations, care plans, medical records and other resident specific data
required to be kept by licensing and certification authorities.

 

“GAAP”  means United States generally accepted accounting principles as in
effect on the date of the applicable Seller Financial Statements being
referenced.

 

“Hazardous Materials” means, collectively, any substances or materials which are
now or hereafter classified or considered to be hazardous or toxic or the
presence of which requires investigation or remediation under any Laws relating
to pollution, the protection or regulation of human health, natural resources or
the environment, or the emission, discharge, release or threatened release of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or waste into the environment (including ambient air, surface water, ground
water or land or soil).

 

“Healthcare Licenses”  means, with respect to each Facility, collectively, those
certain healthcare licenses and approvals which are necessary to permit such
Facility to be operated as it is currently operated and to permit the Sellers or
any of their affiliates to provide the services which each currently provides to
the Residents of such Facility, including, without limitation, the home
healthcare licenses issued in the name of American Senior Home Care, L.L.C. and
American Senior Home Care of Ft. Wayne, L.L.C.

 

“Holdback Amount”  means, collectively, the sum of One Million Forty Thousand
and No/100 Dollars ($1,040,000.00), together with any interest earned thereon.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, together with all rules and regulations promulgated thereunder.

 

“Improvements”  means, with respect to each Facility, collectively, the
buildings, structures and other improvements located on the Land on which such
Facility is located (including, without limitation, the Facility), and all
fixtures and other property affixed thereto.

 

“Inspection Period”  means the period commencing on the Effective Date and
expiring at 6:00 p.m., local time at the Property, on May 2, 2011.

 

3

--------------------------------------------------------------------------------


 

“Intangible Property”  means, with respect to each Facility, collectively, all
of the intangible property arising from or used in connection with the
ownership, use, operation or maintenance of the Land, the Improvements, the
FF&E, the Files and Records and the Inventory associated with such Facility
(including, without limitation, any and all warranties or guaranties related to
the FF&E or the Improvements as well as the name of such Facility, and the
Licenses and Permits, the Resident Agreements and the Service Contracts
associated with such Facility).

 

“Inventory”  means, with respect to each Facility, collectively, all
consummables, inventories, stocks, supplies and other related items which are
used in connection with the ownership, use, operation or maintenance of such
Facility or the provision of services to the Residents of such Facility.

 

“Land”  means, with respect to each Facility, those certain parcels of land as
further described on Schedule 2 attached hereto and made a part hereof and
containing approximately 22.433 acres in the aggregate, together with all
appurtenances, easements, and rights of way related to such parcels of land,
including, without limitation, all of the applicable Seller’s right, title and
interest in and to any streets, alleys or rights of way adjacent thereto.

 

“Laws”  means, collectively, all laws, ordinances, statutes, codes, rules,
regulations, agreements, judgments, orders and decrees now or hereafter enacted,
promulgated, or amended, of the United States, the states, the counties, the
cities or any other political subdivisions in which each Property is located and
any other political subdivision, agency or instrumentality exercising
jurisdiction over the owner of such Property, such Property or the use of such
Property or any other legal requirements applicable to such Property, including,
without limitation, those relating to the environment, zoning, construction,
occupancy, occupational health and safety or fire safety.

 

“Lender”  means The Federal Home Loan Mortgage Corporation, the current lender
under the Loan Documents.

 

“Licenses and Permits”  means, with respect to each Facility, collectively, all
certificates of occupancy and other transferable licenses, permits,
registrations, authorizations, use agreements, orders, or approvals of
governmental or quasi-governmental agencies and authorities (whether federal,
state, local, municipal, or foreign) or private parties relating to the
ownership, construction, use, management, operation, or enjoyment of such
Facility.

 

“Loan Documents”  means those certain agreements, documents and other
instruments evidencing or securing the Loans and further described on Schedule 3
attached hereto and made a part hereof.

 

“Loans”  means those certain loans described on Schedule 3 attached hereto and
made a part hereof.

 

“Losses”  has the meaning given such term in Section 8.2.

 

“Other Purchase Agreements” means, collectively, the Clearwater and Rosewalk
Purchase Agreement and the Riverwalk Purchase Agreement.

 

4

--------------------------------------------------------------------------------


 

“Outside Closing Date”  means July 1, 2011.

 

“Permitted Exceptions”  means, with respect to each Property, collectively,
(a) any liens for real estate taxes or assessments not yet due and payable or
due and payable but not yet delinquent, (b) the Loan Documents relating to such
Property unless the Purchaser elects to prepay the Loan(s) associated with such
Loan Documents in accordance with Section 4.1(b), and (c) such other
non-monetary encumbrances with respect to such Property which are shown on the
Title Commitments or the Surveys with respect to such Property but are not
objected to by the Purchaser in accordance with Section 3.4 or which are
otherwise deemed to be Permitted Exceptions in accordance with Section 3.4.

 

“Person”  means an individual, partnership, joint venture, corporation, limited
liability company, trust, real estate investment trust, any other form of
business association or organization, and/or any government or governmental
board, body or authority.

 

“Property”  means, with respect to each Facility, collectively, the Land, the
Improvements, the FF&E, the Files and Records, the Intangible Property, the
Inventory, the Licenses and Permits, the Resident Agreements, the Resident
Deposits and the Service Contracts.

 

“Purchase Price”  means Fifty-Two Million and 00/100 Dollars ($52,000,000.00).

 

“Purchaser”  has the meaning given such term in the initial paragraph of this
Agreement, together with any permitted successors and assigns.

 

“Resident”  means any resident under a Resident Agreement.

 

“Resident Agreement”  means any resident agreement or any other agreement
pursuant to which a Resident occupies a unit in any Facility, as the same may be
amended, modified or supplemented from time to time as herein provided.

 

“Resident Deposit”  means any deposit or other security given by a Resident
pursuant to a Resident Agreement.

 

“Riverwalk Purchase Agreement” means that certain Purchase and Sale Agreement,
dated as of the Effective Date, by and among Residential Care VII, L.L.C. and
Riverwalk Garden Homes, L.L.C., as sellers, and the Purchaser, as purchaser, as
the same may be amended, restated, supplemented or modified from time to time.

 

“Seller” and “Sellers” have the meaning given such terms in the initial
paragraph of this Agreement.

 

“Seller Benefit Arrangement”  means any employment, consulting, severance or
other similar contract, arrangement or policy and each plan, arrangement
(written or oral), program, agreement or commitment providing for insurance
coverage (including any self-insured arrangements), workers’ compensation,
disability benefits, supplemental unemployment benefits, vacation benefits,
retirement benefits, fringe benefits, change in control benefits, life, health,
dental, disability or accident benefits (including, without limitation, any
“voluntary employees’

 

5

--------------------------------------------------------------------------------


 

beneficiary association” as defined in Section 501(c)(9) of the Code providing
for the same or other benefits) or for deferred compensation, profit-sharing
bonuses, stock options, stock appreciation rights, stock purchases or other
forms of equity or incentive compensation or post-retirement insurance,
compensation or benefits which (a) is not a Seller Employee Benefit Plan, (b) is
entered into, maintained, contributed to or required to be contributed to, as
the case may be, by any Seller Party (but only with respect to the Employees or
former employees or directors or former directors at the Facilities) or any of
their ERISA Affiliates, and (c) covers any Employees, former employees,
directors or former directors of any Seller Party (but only with respect to the
Employees or former employees or directors or former directors at the
Facilities) or any of their ERISA Affiliates.

 

“Seller Employee Benefit Plan”  means any Employee Benefit Plan that is
sponsored or contributed to by any Seller Party or any of its ERISA Affiliates
(or that has been maintained by such Person within the preceding six (6) years)
covering Employees or former employees of any Seller Party (but only with
respect to the Employees or former employees at the Facilities) or any of their
ERISA Affiliates.

 

“Seller Financial Statements”  has the meaning given such term in
Section 5.1(e).

 

“Seller Parties” means, collectively, ASC, Eagle and each Seller.

 

“Service Contracts”  means, with respect to each Facility, collectively, all
contracts and other third-party agreements related to the use, operation or
maintenance of such Facility (other than Licenses and Permits and Residential
Agreements), as the same may be amended, modified or supplemented from time to
time as herein provided.

 

“Subsidiaries”  means all corporations, associations or other entities of which
a Person owns, directly or indirectly, more than twenty percent (20%) of the
voting stock or other voting equity interests of such corporation, association
or other entity.

 

“Surveys”  has the meaning given such term in Section 3.4(b).

 

“Surviving Obligations”  means the liabilities and obligations of the Purchaser
or the Seller Parties which expressly survive the Closing or the termination of
this Agreement.

 

“Title Commitments”  has the meaning given such term in Section 3.4(a).

 

“Title Company”  means Commonwealth Land Title Insurance Company or such other
nationally-recognized title insurance company as may be selected by the
Purchaser.

 

“Title Objection Notice”  shall have the meaning given such term in
Section 3.4(c).

 

“Title Policies”  has the meaning given such term in Section 4.1(h).

 

“Title Response Date”  has the meaning given such term in Section 3.4(c).

 

“Trade Payables”  means, with respect to each Property, amounts payable to
providers or suppliers of goods and services to such Property in the ordinary
course of business.

 

6

--------------------------------------------------------------------------------


 

“Voluntary Lien”  means any mortgage, deed of trust or other consensual or
non-consensual monetary lien encumbering any Property (other than the Loan
Documents relating to such Property unless the Purchaser elects to prepay the
Loan(s) associated with such Loan Documents in accordance with Section 4.1(b)),
as well as any consensual lien that results from a breach by any Seller of its
obligations under this Agreement.

 

ARTICLE II.
PURCHASE AND SALE; CLOSING

 

2.1.          Purchase and Sale.  In consideration of the payment of the
Purchase Price by the Purchaser to the Sellers and for other good and valuable
consideration, the Sellers hereby agree to sell the Properties to the Purchaser,
and the Purchaser hereby agrees to purchase the Properties from the Sellers,
subject to and in accordance with the terms and conditions of this Agreement. 
For the avoidance of doubt, the Properties include all of the assets of any home
healthcare agency operating at any Facility, including, without limitation,
American Senior Home Care, L.L.C. and American Senior Home Care of Ft. Wayne,
L.L.C., to the extent such assets are used in or otherwise relate to the
operations of the home healthcare agency at such Facility, including, without
limitation, any FF&E, Files and Records, Intangible Property, Inventory, and
Licenses and Permits of such home healthcare agency.

 

2.2.          Closing.  The purchase and sale of the Properties will be
consummated at the Closing which will be held through an escrow established at
the offices of the Escrow Agent on the Closing Date.  If the Closing does not
occur on or before the Outside Closing Date, any party may terminate this
Agreement provided such party is not in default hereunder, whereupon the Escrow
Agent shall immediately return the Deposit to the Purchaser and no party shall
have any further rights or obligations hereunder except for the Surviving
Obligations; provided, however, such termination shall not impair or otherwise
excuse any of the rights or obligations of the parties under Article X if the
Closing fails to occur because of any breach or default by any party to this
Agreement.

 

2.3.          Purchase Price.

 

(a)           Payment of Purchase Price.  The purchase price to be paid for the
Properties will be the Purchase Price.  The Purchase Price will be paid as
follows:

 

(i)            The Purchaser has delivered, or shall deliver within two
(2) Business Days after the Effective Date, the Deposit into escrow with the
Escrow Agent by wire transfer of immediately available funds.

 

(ii)           On the Closing Date, the Purchaser shall deliver the balance of
the Purchase Price into escrow with the Escrow Agent by wire transfer of
immediately available funds, subject to any adjustments and apportionments as
may be provided for in this Agreement.

 

(b)           Disbursement of Purchase Price.  Upon satisfaction of all of the
conditions precedent to the Purchaser’s obligation to proceed to Closing
hereunder, the Purchaser shall authorize and instruct the Escrow Agent to
disburse the Purchase Price, subject to any adjustments and apportionments as
may be provided for in this Agreement and less the Holdback Amount, to the
Sellers.

 

7

--------------------------------------------------------------------------------


 

(c)           Allocation of Purchase Price.  The Purchase Price shall be
allocated among the Properties as set forth on Schedule 1 attached hereto and
made a part hereof.

 

2.4.          Duties of Escrow Agent.

 

(a)           Holding of Funds.  The Escrow Agent shall hold the Deposit and the
Holdback Amount in interest-bearing accounts and shall pay the Deposit and the
Holdback Amount to the parties entitled thereto in accordance with the terms of
this Agreement.  Interest earned on the Deposit shall be earned for the account
of the Purchaser and interest earned on the Holdback Amount shall be earned for
the account of the Sellers.

 

(b)           Limitations on Liability.  The acceptance by the Escrow Agent of
its duties as such under this Agreement is subject to the following terms and
conditions, which the Purchaser and the Sellers hereby agree shall govern and
control with respect to the obligations, liabilities, rights and duties of the
Escrow Agent:

 

(i)            The Escrow Agent acts hereunder as a depositary only and is not
responsible or liable in any manner whatever for the sufficiency of any amounts
deposited with it.

 

(ii)           The Escrow Agent will not be liable for acting upon any notice,
request, waiver, consent, receipt or other instrument or document which the
Escrow Agent in good faith believes to be genuine and what it purports to be.

 

(iii)          The Escrow Agent will not be liable for any error in judgment, or
for any act done or step taken or omitted by it in good faith, or for any
mistake of fact or law, or for anything which it may do or refrain from doing in
connection herewith, except its own bad faith, gross negligence or willful
misconduct.

 

(iv)          The Escrow Agent may consult with, and obtain advice from, legal
counsel in the event of any dispute or question as to the construction of any of
the provisions hereof or its duties hereunder, and it will incur no liability
and shall be fully protected in acting in good faith in accordance with the
opinion and advice of such counsel.

 

(c)           Disputes.  If there is ever a dispute between the parties with
respect to the disposition of the Deposit or the Holdback Amount, the Escrow
Agent shall either retain the Deposit or the Holdback Amount (as applicable), or
deliver the same into a court of competent jurisdiction. Upon delivery of the
Deposit or the Holdback Amount to a court of competent jurisdiction, the Escrow
Agent will be released and discharged from all further obligations and
liabilities hereunder relating to the Deposit or the Holdback Amount,
respectively.  Notwithstanding the foregoing, the Escrow Agent shall comply with
the unilateral instructions of the Purchaser regarding the disposition of the
Deposit if the Purchaser terminates this Agreement in accordance with
Section 3.3.

 

(d)           Removal of Escrow Agent.  The Purchaser or the Sellers may each
remove the Escrow Agent at any time upon not less than five (5) Business Days’
prior notice to the Escrow Agent.  Following any such removal, the Sellers and
the Purchaser shall together appoint a successor Escrow Agent mutually
satisfactory to each of them in their reasonable

 

8

--------------------------------------------------------------------------------


 

discretion.  Such successor Escrow Agent shall accept such appointment in a
written instrument pursuant to which it agrees to be bound by the terms and
conditions of this Agreement.  If no such successor Escrow Agent is appointed
and acting hereunder within five (5) Business Days after the removal of the
acting Escrow Agent, the acting Escrow Agent shall deliver the Deposit or the
Holdback Amount (as applicable) into a court of competent jurisdiction as
provided in Section 2.4(c).  Upon delivery of the Deposit or the Holdback Amount
(as applicable) to a court of competent jurisdiction, the Escrow Agent shall be
released and discharged from all further obligations and liabilities hereunder.

 

(e)           IRS Real Estate Sales Reporting.  The Escrow Agent shall act as
“the person responsible for closing” the transactions contemplated hereby
pursuant to Section 6045(e) of the Internal Revenue Code of 1986, as amended. 
In connection therewith, the Escrow Agent shall prepare and file all
informational returns, including IRS Form 1099-S and shall otherwise comply with
the provisions of said Section 6045(e).

 

(f)            No Compensation.  The Escrow Agent agrees to serve without
compensation for its services; provided, however, that the Purchaser (on the one
hand) and the Sellers (on the other hand) each hereby agree to reimburse, or to
advance to, the Escrow Agent one-half (1/2) of all reasonable expenses incurred
by the Escrow Agent in the performance of its duties hereunder, unless the
Escrow Agent incurs any such expenses in connection with any action, dispute or
proceeding between the Sellers and the Purchaser hereunder, in which event the
party which does not prevail in such dispute shall be responsible for the
payment of all such expenses.

 

ARTICLE III.
DILIGENCE, ETC.

 

3.1.          Diligence Inspections.  From and after the Effective Date until
the Closing or earlier termination of this Agreement, the Seller Parties shall
permit the Purchaser and its representatives to inspect all aspects of the
Properties (including, without limitation, all roofs, electrical, mechanical and
structural elements, and HVAC systems), to perform due diligence, soil analysis
and environmental investigations, to review the Files and Records, the Licenses
and Permits, the Resident Agreements and the Service Contracts, to interview
Employees and to undertake such other inspections, investigations, tests and
studies as the Purchaser and its representatives shall deem appropriate.  Any
such inspections shall be performed in a manner consistent with this Agreement
and so as not to unreasonably interfere with the operations of the Properties. 
To the extent that the Purchaser or its representatives damage any Property
during any such inspections, the Purchaser shall return such Property to
substantially the same condition that such Property was in immediately prior to
such damage.  The Purchaser shall indemnify, defend and hold harmless the Seller
Parties from and against any and all expense, loss or damage that the Seller
Parties incur as a result of any entry by the Purchaser or its representatives
onto the Properties in connection with any such inspections, except to the
extent that any such expense, loss or damage (a) arises from any Seller Party’s
negligence or any act or omission of any Seller Party during any such entry or
(b) relates to the discovery of any pre-existing condition at any Property.

 

9

--------------------------------------------------------------------------------


 

3.2.          Diligence Materials.

 

(a)           Seller Deliverables.  Within two (2) Business Days following the
Effective Date, the Sellers shall deliver copies of the following to the
Purchaser: all Licenses and Permits; all Files and Records; all forms of
Resident Agreements and any Resident Agreements that are not in form and
substance substantially similar to the forms of Resident Agreements; all Service
Contracts; all title reports, title policies and exception documents regarding
the Properties in any Seller’s possession or control; all surveys of the
Properties in any Seller’s possession or control; and all environmental reports
or assessments regarding the Properties in any Seller’s possession or control.

 

(b)           Other Materials.  From and after the Effective Date until the
Closing or the earlier termination of this Agreement, the Sellers shall permit
the Purchaser and its representatives to review and examine all building
evaluations, financial data and other information and materials pertaining to
the Properties as are in the possession or control of the Sellers, and the
Sellers shall permit the Purchaser or its representatives to make copies of any
such information materials at the Purchaser’s sole cost and expense.

 

3.3.          Termination of Agreement.  If the results of the inspections
performed by or on behalf of the Purchaser pursuant to Sections 3.1 or 3.2 shall
be unsatisfactory to the Purchaser in any respect or if the Purchaser otherwise
determines not to proceed to Closing, in each case as determined by the
Purchaser in its sole and absolute discretion, then the Purchaser shall have the
right to terminate this Agreement at any time prior to the expiration of the
Inspection Period by giving written notice thereof to the Sellers, in which
event the Escrow Agent shall return the Deposit to the Purchaser promptly
following the Purchaser’s request for the same and no party shall have any
further obligations or liabilities to the other party hereunder except for the
Surviving Obligations.  Notwithstanding the foregoing, any termination of this
Agreement or either of the Other Purchase Agreements by the Purchaser pursuant
to this Section 3.3 or Section 3.3 of either of the Other Purchase Agreements
shall operate to automatically and simultaneously terminate each of this
Agreement and the Other Purchase Agreements without the need to execute any
additional notices or documents.  If the Purchaser shall fail to terminate this
Agreement prior to the expiration of the Inspection Period, then the Purchaser
shall have no further right to terminate this Agreement pursuant to this
Section 3.3.

 

3.4.          Title and Survey Matters.

 

(a)           Title Commitments.  Promptly following the Effective Date, the
Purchaser may order one or more commitments for an ALTA owner’s policy of title
insurance with respect to each Property (collectively, the “Title Commitments”).

 

(b)           Surveys.  Promptly following the Effective Date, the Purchaser may
order one or more current ALTA surveys with respect to each Property from a
licensed surveyor in the State of Indiana (collectively, the “Surveys”).

 

(c)           Title and Surveys Review.  Prior to the expiration of the
Inspection Period, the Purchaser may give the Sellers written notice of any
matters identified in the Title Commitments or shown on the Surveys as to which
the Purchaser objects in its sole and absolute

 

10

--------------------------------------------------------------------------------


 

discretion (other than Permitted Exceptions) (a “Title Objection Notice”);
provided, however, if the Purchaser receives any revisions to the Title
Commitments or the Surveys after the date of the Purchaser’s Title Objection
Notice which did not appear in the prior versions of the Title Commitments or
Surveys, then the Purchaser shall have five (5) Business Days following its
receipt of such revision to object to any new matters first appearing or
otherwise shown thereon in accordance with the terms hereof in a supplemental
Title Objection Notice.  If, for any reason, the Sellers are unable or unwilling
to take such actions as may be required to cause such matters to be removed from
the Title Commitments or the Surveys, or to be otherwise remedied, the Sellers
shall give the Purchaser notice thereof.  If the Sellers fail to give such
notice within five (5) Business Days following the date on which the Sellers
received the applicable Title Objection Notice (the “Title Response Date”), such
failure shall be deemed an election by the Sellers not to cause such removal
and/or remedy.  If the Sellers shall elect (or be deemed to have elected) not to
remove or remedy any matters as to which the Purchaser has objected, the
Purchaser may elect, in its sole and absolute discretion, (i) to terminate this
Agreement by notice given to the Sellers within five (5) Business Days following
the earlier to occur of the date that the Purchaser received the applicable
Sellers’ response notice or the applicable Title Response Date or (ii) to
proceed to the Closing, notwithstanding such defect, without any abatement or
reduction in the Purchase Price on account thereof.  If the Purchaser elects to
terminate this Agreement in accordance with clause (i) of the preceding
sentence, then the Escrow Agent shall return the Deposit to the Purchaser
promptly upon the Purchaser’s request for the same and no party shall have any
further obligations or liabilities to the other party hereunder except for the
Surviving Obligations.

 

(d)           Voluntary Liens.  Notwithstanding anything contained in
Section 3.4(c) to the contrary, the Sellers shall discharge, cure, remediate and
otherwise remove all Voluntary Liens encumbering any Property at or prior to
Closing.

 

(e)           Title Affidavits, Etc.  Each Seller shall use commercially
reasonable efforts (such as furnishing the Title Company with an affidavit which
may be required to establish that an instrument or document is no longer in
effect or applicable to its Property) to cause all matters that do not appear to
be a valid exception to the applicable Seller’s title to its Property
(including, without limitation, references to instruments or documents which on
their face or by law are no longer effective and matters which have no apparent
applicability to its Property) to be omitted as exceptions to the Title
Commitments and/or the Title Policies.

 

3.5.          Termination of Service Contracts.  Prior to the expiration of the
Inspection Period, the Purchaser may elect, in its sole and absolute discretion,
to provide the Sellers with a written notice identifying any Service Contracts
which the Purchaser requires to be terminated prior to the Closing.  The Sellers
shall terminate any such Service Contracts so identified by the Purchaser at the
Sellers’ sole cost and expense on or prior to the Closing Date.  Notwithstanding
the foregoing, each Seller acknowledges and agrees that it shall terminate any
management agreements affecting its Property (including, without limitation, any
management agreements between each Seller and ASC) on or prior to the Closing
Date at no cost or expense to the Purchaser (whether or not the Purchaser
provides the Sellers with a written notice requiring them to terminate the same)
and the Purchaser shall have no liability or obligation with respect to any such
management agreements.

 

11

--------------------------------------------------------------------------------


 

ARTICLE IV.
CONDITIONS TO PURCHASER’S OBLIGATION TO CLOSE

 

4.1.          Purchaser’s Conditions Precedent.  The obligation of the Purchaser
to proceed with the Closing shall be subject to the satisfaction of the
following conditions precedent on or before the Closing Date:

 

(a)           Licensing Approval.  The Purchaser shall have obtained appropriate
and unconditional licenses (or commitments to issue unconditional licenses) from
all applicable licensing authorities, which licenses shall authorize the
Purchaser to operate each Facility as an assisted living/independent living
community in the same manner as such Facility is currently operated (and for at
least the same number of beds/units as such Facility is currently licensed for),
which licenses or commitments shall be satisfactory to the Purchaser in its
reasonable discretion.

 

(b)           Assumption of Loan.  Lender shall have consented to the transfer
of each Property to the Purchaser and the assumption of each Loan by the
Purchaser on terms and conditions satisfactory to the Purchaser in its
reasonable discretion, and Lender shall have executed and delivered all
applicable documentation evidencing such consent, which documentation shall be
satisfactory to the Purchaser in its reasonable discretion.  In no event shall
Lender’s consent be deemed to be satisfactory to the Purchaser if the public
trading of any stock, or the creation of any new stock, in Five Star Quality
Care, Inc., shall be deemed a prohibited transfer or otherwise require Lender’s
consent under the applicable Loan Documents.  All costs and expenses incurred in
connection with such consent shall be paid by the Purchaser, including, without
limitation, any so-called assumption fee; provided, however, the Purchaser shall
have no obligation to pay any assumption fee to the extent such assumption fee
exceeds one percent (1%) of the outstanding principal balance of the applicable
Loan as of the Closing Date (and any such assumption fee in excess thereof shall
be paid for by the Sellers at the Closing).  Notwithstanding the foregoing, in
lieu of assuming any Loan, the Purchaser may elect, in its sole and absolute
discretion exercisable by giving written notice of such election to the Sellers
prior to the expiration of the Inspection Period, to have such Loan prepaid as
of the Closing Date, in which event the Sellers shall give timely notice of
prepayment, the Sellers shall cause such Loan to be prepaid on or before the
Closing Date and the applicable Loan Documents shall not be considered Permitted
Exceptions but shall be considered Voluntary Liens; provided, however, at
Closing, the Purchaser shall pay (or reimburse) the Sellers for all prepayment
premiums associated with the prepayment of such Loan on or before the Closing
Date.

 

(c)           Closing Documents.  The Seller which owns such Property shall have
delivered to the Purchaser the following with respect thereto:

 

(i)            One or more warranty deeds, in proper statutory form for
recording, duly executed and acknowledged by such Seller, conveying fee simple
title to the applicable Land and Improvements to the Purchaser, free from all
liens and encumbrances other than the Permitted Exceptions, and otherwise in the
form attached hereto as Exhibit A;

 

12

--------------------------------------------------------------------------------


 

(ii)           One or more assignment and assumption agreements, duly executed
and acknowledged by such Seller, assigning the applicable Intangible Property to
the Purchaser and otherwise in the form attached hereto as Exhibit B;

 

(iii)          One or more bills of sale, duly executed by such Seller,
transferring the applicable FF&E, Files and Records and Inventory to the
Purchaser and otherwise in the form attached hereto as Exhibit C;

 

(iv)          One or more settlement statements, duly executed by the applicable
Sellers, which sets forth all of the adjustments and prorations as described in
this Agreement, and otherwise in a form acceptable to all parties;

 

(v)           A so called “FIRPTA” or “Non-Foreign” affidavit, duly executed and
acknowledged by such Seller, in the form contemplated by Section 1445 of the
Code, and otherwise in the form attached hereto as Exhibit D;

 

(vi)          Original copies of the applicable Files and Records, Licenses and
Permits, Resident Agreements and Service Contracts to be conveyed by such Seller
hereunder (delivery of which may be accomplished by leaving the same at the
applicable Facility);

 

(vii)         To the extent the same are in such Seller’s possession or control,
original, fully executed copies of all other material documents and agreements,
plans and specifications and contracts, licenses and permits pertaining to such
Property, to the extent not duplicative of such Seller’s other deliveries
hereunder (delivery of which may be accomplished by leaving the same at the
applicable Facility);

 

(viii)        Evidence reasonably satisfactory to the Purchaser and the Title
Company regarding the good standing of such Seller and the legal authority of
such Seller to execute this Agreement and the other documents which such Seller
is required to deliver hereunder and to otherwise perform its obligations under
this Agreement; and

 

(ix)           A parties in possession affidavit, a mechanic’s lien affidavit, a
gap indemnity and such other conveyance documents, certificates, deeds and
instruments as the Purchaser or the Title Company may reasonably require and as
are customary in like transactions in the county in which such Property is
located.

 

(d)           No Defaults.  No notice of default shall have been given or
received by any Seller Party under any material agreement benefiting or
affecting any Property in any respect and all such agreements shall be in full
force and effect (each Seller Party agreeing to issue default notices in a
commercially reasonable manner consistent with past practices).  All Licenses
and Permits and any other authorizations necessary for the current use,
occupancy and operation of each Property shall be in full force and effect.

 

(e)           Seller Parties’ Representations and Warranties.  All
representations and warranties of the Seller Parties made herein shall be true,
correct and complete in all material respects on and as of the Effective Date
and on and as of the Closing Date, as if such representations and warranties
were first being made and given as of the Closing Date.

 

13

--------------------------------------------------------------------------------


 

(f)            Seller Parties’ Covenants.  Each Seller Party shall have
performed in all material respects all covenants and obligations required to be
performed by such Seller Party on or before the Closing Date, including, without
limitation, the curing of all title and survey matters which any Seller Party
shall have undertaken to perform.

 

(g)           No Material Adverse Change.  No material adverse change shall have
occurred with respect to any Property between the expiration of the Inspection
Period and the Closing Date.  Without limiting the foregoing, the overall
Resident census at the Facilities, when combined with the overall resident
census at the assisted living/independent living communities that are subject to
the Other Purchase Agreements to the extent the “closings” (as defined therein)
under such Other Purchase Agreements have not yet occurred, shall not have
decreased by more than five percent (5%) in the aggregate between (i) the date
of the most recent census delivered prior to the expiration of the Inspection
Period, and (ii) the Closing Date; provided, however, if the “closing” (as
defined therein) under one of the Other Purchase Agreements has occurred, then
such percentage threshold shall increase to seven and one-half percent (7.5%) in
the aggregate, and if the “closing” (as defined therein) under both of the Other
Purchase Agreements has occurred, then such percentage threshold shall increase
to ten percent (10%) in the aggregate.

 

(h)           Title Policies.  The Title Company shall be irrevocably committed
to issue one or more ALTA owner’s title insurance policies to the Purchaser,
insuring title to the Land and the Improvements is vested in the Purchaser,
subject only to the Permitted Exceptions, with such endorsements as shall be
required by the Purchaser and otherwise in form and substance consistent with
the Title Commitments (collectively, the “Title Policies”), subject only to
payment of the usual and customary premium.

 

(i)            HSR.  If applicable, all required filings under the HSR Act with
respect to the transactions contemplated by this Agreement shall have been made
and approved by the applicable governmental authority, and all waiting periods
under the HSR Act shall have expired or otherwise been terminated.

 

4.2.          Conditions to Sellers’ Obligations to Close.  The obligation of
the Sellers to proceed with the Closing is subject to the satisfaction of the
following conditions precedent on and as of the Closing Date:

 

(a)           Purchase Price.  The Purchaser shall have delivered the Purchase
Price to the Escrow Agent and shall have authorized and instructed the Escrow
Agent to deliver the Purchase Price to the Sellers, subject to any adjustments
and apportionments as may be provided for in this Agreement.

 

(b)           Closing Documents.  The Purchaser shall have delivered to the
Sellers duly executed and acknowledged counterparts of the applicable documents
described in Section 4.1(c) (including evidence reasonably satisfactory to the
Sellers and the Title Company regarding the good standing of the Purchaser and
the legal authority of the Purchaser to execute this Agreement and the other
documents which the Purchaser is required to deliver hereunder and to otherwise
perform its obligations under this Agreement).

 

14

--------------------------------------------------------------------------------


 

(c)           Purchaser’s Representations.  All representations and warranties
of the Purchaser herein shall be true, correct and complete in all material
respects on and as of the Effective Date and on and as of the Closing Date, as
if such representations and warranties were first being made and given as of the
Closing Date.

 

(d)           Purchaser’s Covenants.  The Purchaser shall have performed in all
material respects all covenants and obligations required to be performed by the
Purchaser on or before the Closing Date.

 

(e)           HSR.  If applicable, all required filings under the HSR Act with
respect to the transactions contemplated by this Agreement shall have been made
and approved by the applicable governmental authority, and all waiting periods
under the HSR Act shall have expired or otherwise been terminated.

 

4.3.          Failure of Conditions Precedent.  If there is a failure of any of
the conditions precedent to any party’s obligation to close which is not due to
a breach of representation or other default by the party in whose favor such
condition runs, then the party in whose favor such condition runs shall have the
right to terminate this Agreement by giving written notice thereof to the other
party at or prior to the Closing, in which event the Deposit shall be refunded
to the Purchaser and no party shall have any further obligations or liabilities
to any other party hereunder except for the Surviving Obligations; provided,
however, if the failure of any of the conditions precedent to either party’s
obligation to close is due to a breach of representation or other default by the
other party, then Article X shall control.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES

 

5.1.          Representations of Seller Parties.  To induce the Purchaser to
enter into this Agreement, each Seller, and ASC and Eagle, where applicable, for
itself, hereby represent and warrant to the Purchaser as follows:

 

(a)           Status and Authority of the Seller Parties, Etc.  Each Seller
Party is either a limited liability company or limited liability partnership (as
applicable) duly organized, validly existing and in good standing under the laws
of the State of Indiana, and each Seller Party has all requisite power and
authority under the laws of such state and its charter documents to enter into
and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby.

 

(b)           Action of the Seller Parties, Etc.  Each Seller Party has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement and each document to be executed, delivered and performed by such
Seller Party hereunder, and upon the execution and delivery of this Agreement
and any such document by such Seller Party, this Agreement and each such
document shall constitute the valid and binding obligation and agreement of such
Seller Party, enforceable against such Seller Party in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors.

 

15

--------------------------------------------------------------------------------


 

(c)           No Violations of Agreements.  Subject to obtaining Lender consent
to the transfer of each Property to the Purchaser and the assumption of each
Loan by the Purchaser, neither the execution, delivery or performance of this
Agreement by each Seller, nor compliance with the terms and provisions hereof,
will result in any breach of the terms, conditions or provisions of, or conflict
with or constitute a default under, or result in the creation of any lien,
charge or encumbrance upon any Property pursuant to the terms of any indenture,
mortgage, deed of trust, note, evidence of indebtedness or any other agreement
or instrument by which any Seller or its Property is bound.

 

(d)           Litigation.  No investigation, action or proceeding is pending
and, to each Seller’s knowledge, no action or proceeding is threatened and no
investigation looking toward any such action or proceeding has begun, which
(i) questions the validity of this Agreement or any action taken or to be taken
pursuant hereto, (ii) could reasonably be expected to result in any material
adverse change in the business, operation, affairs or condition of any Property,
(iii) could reasonably be expected to result in or subject any Property to a
material liability, or (iv) involves condemnation or eminent domain proceedings
against any part of any Property.

 

(e)           Financial Statements.  Attached hereto as Schedule 4 are complete
and accurate copies of the unaudited financial statements of each Seller for the
fiscal years ended December 31, 2008, December 31, 2009 and December 31, 2010,
and for the period commencing January 1, 2011 through the last day of the month
before the Effective Date (collectively, the “Seller Financial Statements”). 
The Seller Financial Statements, including in each case the notes thereto, have
been prepared in accordance with GAAP applied on a consistent basis throughout
the periods covered thereby, and, except as otherwise noted therein, are
complete and accurate, do not contain any untrue statement of a material fact or
omit to state a material fact required by GAAP to be stated therein or necessary
in order to make the statements contained therein not misleading, and fairly
present the results of operations of such Seller on the bases therein stated, as
of the respective dates thereof, and for the respective periods covered thereby.

 

(f)            No Undisclosed Liabilities.  Except as set forth in the Seller
Financial Statements, as of the Effective Date, no Seller had any obligation,
indebtedness or liability of any nature which would have been required by GAAP
to be reflected on the balance sheets of any Seller or described in the notes
thereto, that is not shown on such balance sheets or on the notes to such
balance sheets.  Except as set forth in the Seller Financial Statements, no
Seller has outstanding any material obligation, indebtedness or liability, and
no Seller knows of any basis for the assertion against such Seller of any such
obligation, indebtedness or liability.

 

(g)           Loan Documents.  The Loan Documents constitute all of the
documents evidencing and/or securing the Loans.  The copies of the Loan
Documents heretofore delivered (or to be delivered) to the Purchaser are (and
will be) true, correct and complete copies thereof; the Loan Documents have not
been amended except as evidenced by amendments similarly delivered and
constitute the entire agreement between each Seller and all other parties with
respect thereto.  No Seller is in default in the performance or satisfaction of
any agreement or condition on its part to be performed or satisfied under the
Loan Documents, and no event has occurred which, with the giving of notice
and/or the passage of time, could reasonably be expected to constitute a
material breach or event of default under any Loan Document, and no

 

16

--------------------------------------------------------------------------------


 

waiver or indulgence has been granted by Lender under any Loan Document.  All of
the representations and warranties made by each Seller in the Loan Documents
were true, accurate and complete in all material respects when made and, to each
Seller’s knowledge, remain true, accurate and complete in all material respects
as of the date hereof.

 

(h)           Resident Agreements.  Schedule 5 identifies all of the Residents
at each Facility under Resident Agreements as of the last day of the month
before the Effective Date.  Except for the Residents, no Person has any right to
occupy any portion of any Property.  The copies of the forms of Resident
Agreements, and any Resident Agreements that are not in form and substance
substantially similar to the forms of Resident Agreements, heretofore delivered
(or to be delivered) to the Purchaser are (or will be) true, correct and
complete copies thereof; and neither the forms of Resident Agreements nor the
other Resident Agreements delivered (or to be delivered) to the Purchaser have
been amended except as evidenced by amendments similarly delivered and
constitute the entire agreement between the applicable Seller and the Residents
thereunder.  Except as otherwise set forth on Schedule 5 attached hereto: (i) to
each Seller’s knowledge, each of the Resident Agreements is in full force and
effect on the terms set forth therein; (ii) to each Seller’s knowledge, there
are no defaults or circumstances which, with the giving of notice, the passage
of time or both, would constitute a default by either party under any Resident
Agreement; (iii) to each Seller’s knowledge, each Resident is legally required
to pay all sums and perform all material obligations set forth therein without
concessions, abatements, offsets, defenses or other basis for relief or
adjustment; (iv) no Resident has asserted in writing or, to each Seller’s
knowledge, has any defense to, offsets or claims against, rent payable by it or
the performance of its other obligations under its Resident Agreement; (v) no
Resident is entitled to any “guaranteed” rates or other arrangement that would
preclude the Purchaser from charging market rates to such Resident; (vi) no
Resident has provided any Seller with any Resident Deposit; and (vii) no
Resident has prepaid any rent or other charge more than thirty (30) days in
advance of its due date.  The other information set forth on Schedule 5 is true,
correct and complete in all material respects.

 

(i)            Service Contracts.  Schedule 6 identifies all of the Service
Contracts at each Facility as of the last day of the month before the Effective
Date.  The copies of the Service Contracts heretofore delivered (or to be
delivered) to the Purchaser are (or will be) true, correct and complete copies
thereof; the Service Contracts have not been amended except as evidenced by
amendments similarly delivered and constitute the entire agreement between the
applicable Seller and each other party thereto.  To each Seller’s knowledge,
each Service Contract is in full force and effect on the terms set forth
therein, and there are no defaults or circumstances which, with the giving of
notice, the passage of time or both, would constitute a default by either party
under such Service Contract.

 

(j)            Other Agreements, Etc.  Other than the Resident Agreements, the
Service Contracts and the Permitted Exceptions, there are no other agreements,
contracts or other instruments with respect to or otherwise affecting any
Property that will be binding on the Purchaser or such Property after the
Closing.

 

(k)           Utilities, Etc.  To each Seller’s knowledge, all utilities and
services necessary for the use and operation of each Property (including,
without limitation, road access, gas, water, electricity and telephone) are
available thereto, and no fact, condition or proceeding

 

17

--------------------------------------------------------------------------------


 

exists which would result in the termination or impairment of the furnishing of
such utilities to such Property.

 

(l)            Compliance With Law.  To each Seller’s knowledge, (i) each
Property complies in all material respects with all Laws and Permitted
Exceptions, and (ii) there are presently in effect all material licenses,
permits and other authorizations necessary for the current use, occupancy and
operation of each Property.  No Seller Party has received any written notice of
any violation of any Law or Permitted Exception which has not been corrected, or
of any threatened request, application, proceeding, plan or study which would
materially and adversely affect the present use or zoning of any Property or
which would modify or realign any adjacent street or highway.

 

(m)          Healthcare Licensing.  Each Seller currently maintains all
applicable Healthcare Licenses with respect to its Facility.  Such Seller has
provided the Purchaser with true, correct and complete copies of all compliance
surveys related to such Healthcare Licenses which were conducted within two
(2) years prior to the Effective Date.  Each of the Healthcare Licenses is in
full force and effect and no Seller has received any written notice regarding,
nor does any Seller have any knowledge of, any circumstance at any Property
which needs to be rectified in connection with any Healthcare Licenses.  To each
Seller’s knowledge, each Facility is in compliance with all applicable licensing
requirements related thereto.  No Seller has taken any action (or failed to take
any action) which might jeopardize the effectiveness or good standing of any of
the Healthcare Licenses.

 

(n)           Sanctions.  No Seller has knowledge of any imposed or threatened
sanction by any governmental authority having jurisdiction over any Seller or
any Property, including but not limited to, loss of or limitation on license,
denial of payment for new admissions, directed plans of correction, or civil
money penalties that apply to or may affect the operation of any Facility.  No
Seller Party has received any notice of deficiencies from any such governmental
authority with respect to any Property or the business conducted thereon.

 

(o)           Taxes.  To each Seller’s knowledge, other than the amounts
disclosed by tax bills, no taxes or special assessments of any kind (special,
bond or otherwise) are or have been levied with respect to any Property, or any
portion thereof, which are outstanding or unpaid, other than amounts not yet due
and payable or, if due and payable, not yet delinquent, and, to each Seller’s
knowledge, no such taxes or special assessments are pending or threatened.

 

(p)           Hazardous Materials.  To each Seller’s knowledge, neither any
Seller Party nor any Resident or other occupant or user of any Property, or any
portion thereof, has stored or disposed of (or engaged in the business of
storing or disposing of) or has released or caused the release of any Hazardous
Materials on, in, under or about any Property in violation of any Laws, and, to
each Seller’s knowledge, each Property is free from any such Hazardous
Materials, except for any such Hazardous Materials maintained in accordance with
all Laws.

 

(q)           Property Employment Contracts; Labor Matters.  No Seller Party has
entered into any employment contracts or consulting contracts with any Person
with respect to any Property other than Eagle.  Schedule 7 attached hereto sets
forth a complete and accurate list of all Employees and the annual salary,
benefit entitlements (if any) and other compensation paid

 

18

--------------------------------------------------------------------------------


 

to each Employee or accrued by each Employee as of the last day of the month
before the Effective Date.  All of the Employees are common law employees of
Eagle and any individuals considered by the Seller Parties to be “independent
contractors” are and could only be reasonably considered to be independent
contractors and not employees for tax, benefits, wage, labor or any other legal
purpose.  No Employees are represented by any labor organization, and no labor
organization or group of Employees have made a pending demand for recognition or
have filed a petition seeking a representation proceeding with the National
Labor Relations Board within the last two (2) years.

 

(r)            Pension and Benefit Plans.  Schedule 8 attached hereto lists each
Seller Employee Benefit Plan and Seller Benefit Arrangement in which any
Employee participates.  The Sellers and Eagle have delivered to the Purchaser
with respect to each Seller Employee Benefit Plan and Seller Benefit Arrangement
complete and accurate copies of (i) all written documents comprising such plans
and arrangements (including amendments and individual, trust or insurance
agreements relating thereto); (ii) the three (3) most recent Federal Form 5500
series (including all schedules thereto) filed with respect to each such Seller
Employee Benefit Plan; (iii) the summary plan description currently in effect
and all material modifications thereto, if any, for each such Seller Employee
Benefit Plan; and (iv) any written communications to Employees to the extent the
substance of any Seller Employee Benefit Plan described therein differs
materially from the other documentation furnished under this Section.  Neither
any Seller nor Eagle nor any ERISA Affiliate of any Seller or Eagle is or has
ever been a party to, nor made any contributions to, any multiemployer plan
within the meaning of Section 4001(a)(3) of ERISA, or a plan subject to Title IV
of ERISA or, within the six (6) years preceding the Effective Date, Section 412
of the Code.

 

(s)           Inventory.  All items of Inventory are suitable and useable in the
ordinary course of business at each Property and include, and will on the
Closing Date include, a sufficient but not excessive quantity of each type of
item in order to meet the normal requirements of each Seller’s business at such
Property.  Without limiting the foregoing, such inventory and supplies shall
include, as of the Closing Date, a sufficient quantity of food and grocery items
at each Property to provide for the needs of the Residents at such Property for
at least one (1) week.

 

(t)            Not a Foreign Person.  No Seller is a “foreign person” within the
meaning of Section 1445 of the Code.

 

(u)           Disclosure.  None of the information concerning any Seller Party
or its businesses, condition (financial or otherwise), assets, liabilities,
property, prospects, personnel, products, plans and policies contained herein,
in any Schedules, Exhibits or in the Seller Financial Statements contains an
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading.

 

5.2.          Survival of the Seller’s Representations.  The representations and
warranties made in this Agreement by each Seller Party shall be continuing and
shall be deemed remade by such Seller Party as of the Closing Date, with the
same force and effect as if made on, and as of, the Closing Date.  All
representations and warranties made in this Agreement by each Seller

 

19

--------------------------------------------------------------------------------


 

Party shall survive the Closing for a period of one (1) year following the
Closing Date unless the Purchaser commences an action based thereon within such
one (1) year period, in which event the representations and warranties subject
to such action shall survive until final resolution or judgment of such action.

 

5.3.          “As Is”.  Except as otherwise expressly provided in this Agreement
or in any documents to be delivered at the Closing, no Seller Party has made
(and the Purchaser has not relied upon), any promise, representation or
warranty, express or implied, regarding any Property, whether made by any Seller
Party, on such Seller Party’s behalf or otherwise.  The Purchaser acknowledges
that, except as otherwise expressly provided in this Agreement or in any
documents to be delivered at the Closing hereunder, it (a) has entered into this
Agreement with the intention of making and relying upon its own investigation or
that of third parties with respect to the physical, environmental, economic and
legal condition of each Property and (b) is not relying upon any statements,
representations or warranties of any kind, other than those specifically set
forth in this Agreement or in any document to be delivered at the Closing, made
(or purported to be made) by any Seller Party or anyone acting or claiming to
act on any Seller Party’s behalf.

 

ARTICLE VI.
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

6.1.          Representations of Purchaser.  To induce the Sellers to enter into
this Agreement, the Purchaser hereby represents and warrants to the Sellers as
follows:

 

(a)           Status and Authority of Purchaser.  The Purchaser is duly
organized, validly existing and in good standing under the laws of the state of
its organization, and has all requisite power and authority under the laws of
its state of organization and its charter documents to enter into and perform
its obligations under this Agreement and to consummate the transactions
contemplated hereby.

 

(b)           Action of Purchaser.  The Purchaser has taken all necessary action
to authorize the execution, delivery and performance of this Agreement and each
document to be executed, delivered or performed by the Purchaser hereunder, and
upon the execution and delivery of this Agreement and any such document, this
Agreement and each such document shall constitute the valid and binding
obligation and agreement of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

 

(c)           No Violations of Agreements.  Neither the execution, delivery or
performance of this Agreement by the Purchaser, nor compliance with the terms
and provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon any property or assets of the
Purchaser pursuant to the terms of any material agreement by which the Purchaser
is bound.

 

20

--------------------------------------------------------------------------------


 

(d)           Litigation.  No investigation, action or proceeding is pending
and, to the Purchaser’s knowledge, no action or proceeding is threatened and no
investigation looking toward such an action or proceeding has begun, which
questions the validity of this Agreement or any action taken or to be taken
pursuant hereto.

 

6.2.          Survival.  The representations and warranties made in this
Agreement by the Purchaser shall be continuing and shall be deemed remade by the
Purchaser as of the Closing Date with the same force and effect as if made on,
and as of, such date.  All representations and warranties made in this Agreement
by the Purchaser shall survive the Closing for a period of one (1) year
following the Closing Date unless the Sellers commence an action based thereon
within such one (1) year period, in which event the representations and
warranties subject to such action shall survive until final resolution or
judgment of such action.

 

ARTICLE VII.
COVENANTS OF THE SELLER

 

7.1.          Compliance with Laws, Etc.  Each Seller hereby covenants with the
Purchaser that, between the Effective Date and the Closing Date, such Seller
shall comply in all material respects with (a) all Laws, (b) all Licenses and
Permits, and (c) the Healthcare Licenses.

 

7.2.          Compliance with Agreements.  Each Seller hereby covenants with the
Purchaser that, between the Effective Date and the Closing Date, such Seller
shall comply in all material respects with all Permitted Exceptions, Resident
Agreements and Service Contracts, and any other material document or agreement
affecting any Property and to monitor its compliance thereunder consistent with
such Seller’s past practices.

 

7.3.          Approval of Agreements.  Each Seller hereby covenants with the
Purchaser that, between the last day of the month before the Effective Date and
the Closing Date, such Seller has not and will not enter into, modify, amend or
terminate any of the Resident Agreements (other than in the ordinary course of
such Seller’s business and on such Seller’s standard form and at prevailing
rates), the Service Contracts, the Permitted Exceptions or any other material
agreement with respect to any Property (including, without limitation, any
document that would affect any Seller’s title to such Property) which would
encumber or be binding upon such Property from and after the Closing Date.

 

7.4.          Notice of Material Changes or Untrue Representations.  Each Seller
Party hereby covenants with the Purchaser that, between the Effective Date and
the Closing Date, such Seller Party shall promptly notify the Purchaser of any
material change in any condition with respect to any Property or of any event or
circumstance which makes any representation or warranty of any Seller Party
under this Agreement untrue or misleading.

 

7.5.          Operation of Property.  Each Seller hereby covenants with the
Purchaser that, between the Effective Date and the Closing Date, such Seller
shall continue (a) to operate its Property in a good and businesslike fashion
consistent with past practices, (b) to maintain its Property in good working
order and condition in a manner consistent with past practices and (c) to carry
“all risk” property insurance on a replacement cost basis on its Improvements. 
Without limiting the foregoing, the Seller Parties shall use commercially
reasonable efforts to maintain

 

21

--------------------------------------------------------------------------------


 

the census of each Facility at its current levels and the good will of the
Employees and Residents at each Facility.

 

7.6.          Employees.

 

(a)           Termination and Rehiring.  The Sellers and Eagle hereby covenant
with the Purchaser to terminate the employment of each of the Employees
immediately prior to the Closing.  The Purchaser hereby covenants with the
Sellers and Eagle to offer (or to cause one of its Subsidiaries or affiliates to
offer) substantially all such Employees the opportunity to continue his/her
employment, as an “at will” employee similarly situated, with base compensation
comparable to that provided to comparable employees of the Purchaser (or its
Subsidiaries and/or affiliates) immediately prior to the Closing and with bonus
opportunities, incentive compensation and pension and health and welfare
benefits comparable to those provided to similarly situated employees of the
Purchaser (or its Subsidiaries and/or affiliates) immediately prior to the
Closing.  Notwithstanding the foregoing, the Purchaser (or its Subsidiaries or
affiliates) shall have the right, in the exercise of its or their managerial
discretion, to modify compensation, bonus programs, incentive compensation and
pension and health and welfare benefits from time to time and to terminate the
employment of any Employee.  Nothing in this Agreement shall be construed as
granting any Employee any rights of continuing employment, compensation or
benefits.

 

(b)           Benefits.  The Sellers or Eagle, as applicable, shall have full
responsibility for, and neither the Purchaser nor its Subsidiaries and/or
affiliates shall assume or otherwise have any liability, obligation or expense
with respect to, (i) any wages, severance or employment related obligations with
respect to any Employee to the extent related to, or arising out of, any
Employee’s employment prior to the Closing Date, or (ii) any bonus, pension,
profit sharing, 401(k), stock option, deferred compensation, hospitalization,
medical, vision or dental, post-retirement medical, sickness, accident,
severance pay, vacation pay, disability, death benefits, insurance and other
plans, programs, funds, contracts or arrangements with respect to any Employee
to the extent related to, or arising out of, any Employee’s employment prior to
the Closing Date, including, without limitation, any Seller Employee Benefit
Plan or Seller Benefit Arrangement, providing benefits to the Employees, former
employees or their dependents sponsored or maintained by any Seller or Eagle or
any predecessor of such Seller or Eagle or to which such Seller or Eagle
contributes or is obligated to make contributions.  Notwithstanding the
foregoing, the Purchaser may elect, in its sole discretion (but subject to
applicable legal requirements), by written notice given to the Sellers prior to
Closing, to assume (or to cause its Subsidiaries and/or affiliates to assume)
all of such Seller’s or Eagle’s obligations and liabilities to pay the Employees
for any vacation time or sick days which they have accrued (a detailed schedule
of which shall be provided to the Purchaser at Closing), whereupon the Purchaser
shall receive a credit for all amounts so assumed at Closing.  Absent such an
election, each Seller or Eagle shall remain responsible for all of such Seller’s
or Eagle’s obligations and liabilities to pay the Employees for any vacation
time or sick days which they have accrued.  If the Purchaser elects to assume
(or to cause its Subsidiaries and/or affiliates to assume) such obligations and
liabilities, the Purchaser shall indemnify, defend and hold harmless such Seller
and Eagle from and against any and all expense, loss or damage which such Seller
and Eagle may incur as a result of any failure to pay any such obligations and
liabilities to the extent that the Purchaser receives a credit for the same and
such Seller and Eagle shall indemnify, defend and hold

 

22

--------------------------------------------------------------------------------


 

harmless the Purchaser (and its Subsidiaries and/or affiliates) from and against
any and all expense, loss or damage which the Purchaser (and its Subsidiaries
and/or affiliates) incurs in connection with any such obligations or liabilities
which are not assumed by the Purchaser (or its Subsidiaries or affiliates).

 

(c)           COBRA Coverage.  With respect to each Employee Benefit Plan of any
Seller or Eagle (or any ERISA Affiliate of any Seller or Eagle) that is a “group
health plan” as defined in Section 5000(b)(1) of the Code, any Seller or Eagle
(or an ERISA Affiliate of any Seller or Eagle) shall have sole responsibility on
and after the Closing Date for any liability under Section 4980B of the Code
with respect to each person who is an “M & A qualified beneficiary,” as defined
in Treas. Reg. § 54.4980B-9 in connection with the transactions contemplated by
this Agreement.  In the event that any Seller or Eagle (and any ERISA Affiliates
of any Seller or Eagle) shall, after the Closing, cease to maintain all such
plans, such Seller or Eagle shall promptly notify the Purchaser if any “M & A
qualified beneficiary” in connection with the transactions contemplated by this
Agreement loses group health plan coverage.

 

(d)           Survival.  The provisions of this Section 7.6 shall survive the
Closing hereunder.

 

7.7.          Non-Solicitation.  For a period of four (4) years following the
Closing Date, each Seller Party hereby covenants with the Purchaser and its
Subsidiaries and affiliates that no Seller Party or any affiliated entity which
controls, is controlled by or is under common control with any Seller Party
shall directly or indirectly solicit any Residents or Employees to leave any
Facility; provided, however, nothing in this Section shall prevent the Seller
Parties from (a) continuing to employ any assisted living management personnel
of the Seller Parties working in the corporate offices of the Seller Parties in
Indianapolis, Indiana, or (b) general employment or resident solicitations made
pursuant to newspaper, television, radio or other general advertisement or
attending job fairs, in all cases so long as such solicitations or job fairs are
not specifically targeted at the Residents or the Employees.  Notwithstanding
anything in this Agreement to the contrary, including, without limitation,
Section 11.16, the Purchaser and its Subsidiaries and affiliates shall have the
right to seek injunctive relief in connection with a breach of this
Section 7.7.  This Section 7.7 shall survive the Closing.

 

7.8.          Non-Competition.  For a period of two (2) years following the
Closing Date, each Seller Party hereby covenants with the Purchaser that neither
such Seller Party, nor any affiliate of such Seller Party, shall own, lease,
operate or develop any senior community offering assisted living, independent
apartments, or garden homes within a five (5) mile radius of any Facility;
provided, however, that nothing in this Section shall prevent (a) any Seller
Party or any of its affiliates from continuing to own, lease or operate the
assisted living facilities listed in Schedule 9 attached hereto so long as such
facilities or the operations thereof are not expanded during such two (2) year
period, (b) any Seller Party or any of its affiliates from continuing to own,
lease, operate or develop the skilled nursing facilities listed in Schedule 10
so long as such facilities, operations or development are not expanded beyond
(i) the facilities and operations in existence as of the Effective Date and
(ii) the development of assisted living and/or independent living housing as a
complement to such skilled nursing facilities for which the Seller Parties or
its affiliates commenced the process with the applicable governmental
authorities for permitting

 

23

--------------------------------------------------------------------------------


 

and licensing prior to the Effective Date, in which event the Seller Parties or
its affiliates may continue to develop and permit such development so long as
such development is not occupied or licensed prior to the expiration of such two
(2) year period, and (c) ASC from continuing to be the exclusive manager for all
healthcare properties operated or acquired by an unrelated third party Indiana
healthcare organization for whom ASC is the exclusive manager as of the
Effective Date.  Notwithstanding anything in this Agreement to the contrary,
including, without limitation, Section 11.16, the Purchaser and its Subsidiaries
and affiliates shall have the right to seek injunctive relief in connection with
a breach of this Section 7.8.  This Section 7.8 shall survive the Closing.

 

7.9.          Government Inspections.  Each Seller hereby covenants with the
Purchaser that, between the Effective Date and the Closing Date, each Seller
shall promptly notify the Purchaser of any survey, inspection or other
investigation of any Property which is conducted by any third party (including,
without limitation, any governmental authority).

 

7.10.        Trade Payables.  The Sellers shall be responsible for all Trade
Payables relating to the period prior to the Closing Date and shall timely pay
all such Trade Payables in accordance with the usual and customary practices of
the Sellers.  If the Sellers fail to pay any such Trade Payables, within thirty
(30) days after the Closing Date, the Purchaser may (but shall not be obligated)
to pay such Trade Payables and receive reimbursement from the Sellers within ten
(10) days after the Purchaser provides notice to the Sellers together with
supporting evidence, indicating that such Trade Payables have been paid.  The
Sellers shall indemnify the Purchaser from and against any actual costs and
expenses incurred by the Purchaser as a result of the Sellers’ failure to timely
pay any Trade Payables.  This Section 7.10 shall survive the Closing.

 

7.11.        Cooperation.  Each Seller Party hereby covenants with the Purchaser
to use reasonable efforts to cooperate with the Purchaser and to take such
actions as may be reasonably necessary in order to consummate the transactions
contemplated by this Agreement.  Without limiting the foregoing, each Seller
Party shall use reasonable efforts to assist the Purchaser (a) in obtaining all
appropriate licenses for each Property, (b) in obtaining Lender’s consent to the
transfer of each Property to the Purchaser and the assumption of each Loan by
the Purchaser, (c) in transitioning the Employees onto the Purchaser’s (or its
Subsidiary’s or affiliate’s) payroll systems, and (d) in ensuring that all
applicable motor vehicles are properly transferred to the Purchaser; provided,
however, in no event shall any Seller Party be obligated to incur any
out-of-pocket costs or expenses in connection with any such cooperation.  In
addition, the Purchaser and each Seller Party shall cooperate with each other in
promptly making any required filings under the HSR Act with respect to the
transactions contemplated by this Agreement.  The parties’ obligations under
this Section 7.11 shall survive the Closing.

 

ARTICLE VIII.

APPORTIONMENTS

 

8.1.          Apportionments.

 

(a)           Closing Apportionments.  The following items shall be apportioned
at 11:59 pm on the day preceding the Closing Date, such that the Closing Date
shall be for the account of the Purchaser:

 

24

--------------------------------------------------------------------------------


 

(i)            rents and all other fixed and unfixed charges payable under the
Resident Agreements, to the extent the same have been received and collected;

 

(ii)           fuel, electric, water and other utility costs;

 

(iii)          real estate taxes and assessments other than special assessments,
based on the rates and assessed valuations applicable in the 2011 calendar year
(it being acknowledged and agreed that real estate taxes and assessments shall
be prorated based on when such taxes are accrued, rather than when they are
paid);

 

(iv)          amounts paid or payable under Service Contracts being assumed by
the Purchaser;

 

(v)           amounts which the Purchaser (or its Subsidiaries and/or
affiliates) elects to assume with respect to Employee vacation time or sick days
(if any); and

 

(vi)          all other items of income and expense normally apportioned in
sales of property in similar situations.

 

If any of the foregoing cannot be apportioned at the Closing because of the
unavailability of the amounts which are to be apportioned, such items shall be
apportioned on the basis of a good faith estimate by the parties and reconciled
as soon as practicable after the Closing Date but, in any event, no later than
ninety (90) days after the Closing Date for all items other than real estate
taxes, which shall be reconciled no later than six (6) months after the Closing
Date.

 

(b)           Meter Readings.  The Purchaser and the Sellers shall cooperate to
cause the Sellers’ water, gas, electric or other utility accounts with respect
to each Property to be closed on the day preceding the Closing Date and for new
accounts to be opened in the Purchaser’s name on the Closing Date, in which case
each of the Purchaser and the Sellers shall be responsible for their own
accounts.  If the Purchaser and the Sellers are not able to switch over any such
accounts as aforesaid, the Sellers endeavor to obtain readings for all
applicable utility meters as close as possible to the Closing Date and any
corresponding charges based thereon shall be prorated based upon such readings. 
If any readings cannot be obtained by the Closing Date, then, at the Closing,
any corresponding charges based thereon shall be prorated based upon the last
readings then available.  Upon the taking of subsequent actual readings, the
apportionment of such charges shall be recalculated and the Sellers or the
Purchaser, as the case may be, shall make prompt payment to the other based upon
such recalculations.

 

(c)           Tax Refunds.  If any refunds of real property taxes or
assessments, water rates and charges or sewer taxes and rents shall be made
after the Closing, the same shall be held in trust by the Sellers or the
Purchaser, as the case may be, and shall first be applied to the unreimbursed
costs incurred in obtaining the same, then the balance, if any, shall be paid to
the Sellers (with respect to the period prior to the Closing Date) and to the
Purchaser (with respect to the period commencing with the Closing Date).

 

(d)           Special Assessments.  If, on the Closing Date, any Property shall
be or shall have been affected by any special or general assessment or
assessments or real property taxes payable as a lump sum or which are or may
become payable in installments of which the

 

25

--------------------------------------------------------------------------------


 

first installment is then a charge or lien and has become payable, the Sellers
shall pay or cause to be paid at the Closing the unpaid installments of such
assessments, including those which are to become due and payable after the
Closing Date.

 

(e)           Resident Deposits.  At the Closing, the Purchaser shall receive a
credit for the amount of all Resident Deposits or, if required by Law, the
segregated accounts containing such Resident Deposits or the amounts therein
shall be transferred to the Purchaser.

 

(f)            Loan.  At the Closing, the Purchaser shall receive a credit for
the amount of the outstanding principal balance under each Loan that the
Purchaser does not elect to have prepaid at Closing pursuant to
Section 4.1(b) and any interest and other charges accrued thereon which has not
been paid as of the Closing Date and which relates to any period of time prior
to the Closing Date (regardless of when such payment is due), as such amounts
shall be determined by a written statement of Lender or such other evidence
reasonably satisfactory to the Purchaser.

 

(g)           Insurance Policies.  Except as set forth in Section 9.1, no
insurance policies of the Sellers are to be transferred to the Purchaser, and no
apportionment of the premiums therefor shall be made.

 

(h)           Credits or Debits.  If a net amount is owed by the Sellers to the
Purchaser pursuant to this Section 8.1, such amount shall be credited against
the Purchase Price at Closing.  If a net amount is owed by the Purchaser to the
Sellers pursuant to this Section 8.1, such amount shall be paid together with
the Purchase Price at Closing.

 

8.2.          Holdback.  At the Closing, the Sellers shall deposit the Holdback
Amount with Escrow Agent and Escrow Agent shall hold the Holdback Amount in an
interest bearing account to be available to reimburse the Purchaser (and its
Subsidiaries and/or affiliates) for any and all losses, damages, liabilities,
costs and expenses, including, without limitation, interest, penalties, and
reasonable attorney’s fees (collectively, “Losses”) incurred by the Purchaser
(and its Subsidiaries and/or affiliates) in connection with any breach by any
Seller Party of any of the terms, conditions, covenants or representations and
warranties of such Seller Party as set forth in this Agreement.  If neither the
Purchaser nor its Subsidiaries or affiliates has made a claim for any such
Losses on or before the first (1st) anniversary of the Closing Date, then the
Escrow Agent shall release the Holdback Amount to the Sellers.  If the Purchaser
(or its Subsidiaries and/or affiliates) makes a claim against any Seller Party
on or before the first (1st) anniversary of the Closing Date and notifies Escrow
Agent thereof, then the Escrow Agent shall retain the Holdback Amount until the
claim is finally resolved by a written agreement signed by both parties and
delivered to the Escrow Agent or by delivery of the amount of the claim to a
court of competent jurisdiction by Escrow Agent, in which event the Escrow Agent
shall be released and discharged from all further obligations hereunder.  Any
Loss determined to be due to the Purchaser (and its Subsidiaries and/or
affiliates) shall be recovered first from the Holdback Amount; provided,
however, the Holdback Amount shall not limit or otherwise cap any Seller’s
liability under this Agreement.

 

26

--------------------------------------------------------------------------------


 

8.3.          Closing Costs.

 

(a)           Seller’s Costs.  The Sellers shall pay the following closing
costs:  (i) one-half (1/2) of all costs, fees and premiums incurred in
connection with the Title Commitments, the Surveys and the Title Policies;
(ii) one-half (1/2) of all excise, sale, use, value added, registration, stamp,
recording, documentary, conveyance, franchise, transfer, gains and similar taxes
and impositions incurred in connection with the transactions contemplated by
this Agreement; (iii) the entire amount of all recording charges for instruments
removing liens or otherwise curing title and survey matters; (iv) the costs of
the attorneys and consultants of the Sellers; and (v) all other costs incurred
by the Sellers in connection with this Agreement, including, without limitation,
any costs associated with any filing required to be made by any Seller Party
under the HSR Act.

 

(b)           Purchaser’s Costs.  The Purchaser shall pay the following closing
costs: (i) one-half (1/2) of all costs, fees and premiums incurred in connection
with the Title Commitments, the Surveys and the Title Policies; (ii) one-half
(1/2) of all excise, sale, use, value added, registration, stamp, recording,
documentary, conveyance, franchise, transfer, gains and similar taxes and
impositions incurred in connection with the transactions contemplated by this
Agreement; (iii) all recording charges (as opposed to taxes) for the deeds;
(iv) the costs of the Purchaser’s attorneys and consultants; and (v) all other
costs incurred by the Purchaser in connection with this Agreement, including,
without limitation, any costs associated with any filing required to be made by
the Purchaser under the HSR Act.

 

8.4.          Withholding Amounts.  The Purchaser shall be entitled to withhold
from the Purchase Price any amounts that the Purchaser is required to withhold
or is responsible for withholding under any applicable Laws.

 

8.5.          Errors on Settlement Statements.  If either party discovers any
errors in any of the prorations or adjustments shown on the settlement
statements or closing statements, then the party discovering such error shall
promptly notify the other party thereof and the parties shall promptly make such
payments to one another as shall be necessary to rectify such errors; provided,
however, that any such error notices shall be delivered on or before the first
(1st) anniversary of the Closing Date.

 

8.6.          Survival.  All of the provisions of this Article VIII shall
survive the Closing or the earlier termination of this Agreement.

 

ARTICLE IX.

CASUALTY AND CONDEMNATION

 

9.1.                  Casualty.  If, prior to the Closing, all or any part of
any Property is destroyed or damaged by fire or other casualty, the Sellers
shall promptly notify the Purchaser of such fact.  If any such casualty shall
damage all or any material portion of such Property, then the Purchaser shall
have the right to terminate this Agreement by giving notice thereof to the
Sellers not later than ten (10) Business Days after the date on which the
Purchaser receives the Sellers’ notice as aforesaid (and, if necessary, the
Closing Date shall be extended until two (2) Business Days after the expiration
of such period).  If the Purchaser elects to terminate this Agreement as
aforesaid,

 

27

--------------------------------------------------------------------------------


 

then the Escrow Agent shall return the Deposit to the Purchaser, whereupon this
Agreement shall terminate and be of no further force and effect and no party
shall have any liability or obligation to any other party hereunder except for
the Surviving Obligations.  If any such casualty shall damage less than a
material portion of any Property or if the Purchaser shall not elect to
terminate this Agreement as aforesaid, then there shall be no abatement of the
Purchase Price and the Sellers shall assign to the Purchaser at the Closing all
of the Sellers’ rights to the insurance proceeds, if any, under the Sellers’
insurance policies covering such Property with respect to such damage or
destruction and there shall be credited against the Purchase Price the
following: (a) the amount of any applicable insurance deductibles; and (b) the
amount of any proceeds received by any Seller that have not been applied to the
costs of repairs that were approved by the Purchaser.  For purposes of this
Section 9.1, any casualty damage which the Purchaser reasonably estimates will
cost in excess of $150,000.00 to repair will be deemed to have damaged a
material portion of such Property.

 

9.2.                  Condemnation.  If, prior to the Closing, all or any part
of any Property is taken by eminent domain (or is the subject of a pending
taking which has not yet been consummated), the Sellers shall promptly notify
the Purchaser of such fact, and the Purchaser shall have the right to terminate
this Agreement by giving notice thereof to the Sellers not later than ten
(10) Business Days after the date on which the Purchaser receives the Sellers’
notice as aforesaid (and, if necessary, the Closing Date shall be extended until
two (2) Business Days after the expiration of such period).  If the Purchaser
elects to terminate this Agreement as aforesaid, then the Escrow Agent shall
return the Deposit to the Purchaser, whereupon this Agreement shall terminate
and be of no further force and effect and no party shall have any other
obligation or liability to the other hereunder except for the Surviving
Obligations.  If the Purchaser shall not elect to terminate this Agreement as
aforesaid, the sale of the Properties shall be consummated as herein provided
without any adjustment to the Purchase Price (except to the extent of any
condemnation award received by the Sellers) and the Sellers shall assign to the
Purchaser at the Closing all of such Sellers’ right, title and interest in and
to all awards, if any, for the taking, and the Purchaser shall be entitled to
receive and keep all awards for the taking of such Property or portion thereof.

 

9.3.          Survival.  All of the provisions of this Article IX shall survive
the Closing or the earlier termination of this Agreement.

 

ARTICLE X.

DEFAULT AND REMEDIES

 

10.1.        Default by the Seller Parties.  If any Seller Party shall have made
any representation or warranty herein which shall be untrue or misleading in any
material respect, or if any Seller Party shall fail to perform any of the
material covenants and agreements contained herein to be performed by such
Seller Party, then the Purchaser, as its sole and exclusive remedy prior to
Closing, may elect to either (a) terminate this Agreement and receive a refund
of the Deposit, whereupon the Sellers shall reimburse the Purchaser for the
Purchaser’s out-of-pocket expenses incurred in connection with this Agreement
whereupon this Agreement shall terminate and be of no further force and effect
and no party shall have any other obligation or liability to any other party
hereunder except for the Surviving Obligations, or (b) pursue a suit for
specific performance; provided, however, if the Purchaser is unsuccessful in its
suit for specific

 

28

--------------------------------------------------------------------------------


 

performance it shall nevertheless be entitled to the remedies provided in the
immediately preceding clause (a).  Nothing contained in this Section 10.1 shall
operate to limit the Purchaser’s rights or remedies under this Agreement with
respect to any breach of representation, warranty or covenant which is first
discovered (or which first occurs) after the Closing.

 

10.2.        Default by the Purchaser.  If the Purchaser shall have made any
representation or warranty herein which shall be untrue or misleading in any
material respect, or if the Purchaser shall fail to perform any of the covenants
and agreements contained herein to be performed by it, the Sellers, as their
sole and exclusive remedy prior to Closing, may terminate this Agreement and
retain the Deposit, as liquidated damages and not as a penalty, whereupon this
Agreement shall terminate and be of no further force and effect and no party
shall have any other obligation or liability to any other party hereunder. 
Nothing contained in this Section 10.2 shall operate to limit the Sellers’
rights or remedies under this Agreement with respect to any breach of
representation, warranty or covenant which is first discovered (or which first
occurs) after the Closing.

 

10.3.        Cross-Default.  This Agreement and each of the Other Purchase
Agreements are cross-defaulted until the earlier of the Closing hereunder or the
“closing” thereunder.  If the Purchaser terminates one or both of the Other
Purchase Agreements pursuant to Section 10.1 thereunder prior to the “closing”
thereunder, then the Purchaser shall have the right to terminate this Agreement
prior to the Closing hereunder pursuant to Section 10.1 hereunder.  If the
“sellers” under one or both of the Other Purchase Agreements terminate such
Other Purchase Agreement(s) pursuant to Section 10.2 thereunder prior to the
“closing” thereunder, then the Sellers shall have the right to terminate this
Agreement prior to the Closing hereunder pursuant to Section 10.2 hereunder.

 

10.4.        Survival.  All of the provisions of this Article X shall survive
the Closing or the earlier termination of this Agreement.

 

ARTICLE XI.

MISCELLANEOUS

 

11.1.        Allocation of Liability.  It is expressly understood and agreed
that the Sellers shall be liable to third parties for, and shall indemnify,
defend and hold harmless the Purchaser (and its Subsidiaries and/or affiliates)
from and against, any and all obligations, claims, losses, damages, liabilities
and expenses arising out of events, contractual obligations, acts, or omissions
of the Sellers that occurred in connection with the ownership or operation of
the Properties prior to the Closing, and the Purchaser shall be liable to third
parties for and shall indemnify, defend and hold harmless the Sellers from and
against any and all obligations, claims, losses, damages, liabilities and
expenses arising out of events, contractual obligations, acts, or omissions of
the Purchaser (or its Subsidiaries or affiliates) that occur in connection with
the ownership or operation of the Properties after the Closing.

 

11.2.        Brokers.  Each of the parties hereto represents to the other
parties that it dealt with no broker, finder or like agent in connection with
this Agreement or the transactions contemplated hereby other than the Broker. 
The Sellers shall be responsible for paying any

 

29

--------------------------------------------------------------------------------


 

commissions or other amounts due to the Broker in connection with this
Agreement.  The Sellers shall indemnify, defend and hold harmless the Purchaser
from and against any loss, liability or expense, including, without limitation,
reasonable attorneys’ fees, arising out of any claim or claims for commissions
or other compensation owed to the Broker.  Each party shall indemnify, defend
and hold harmless the other from and against any loss, liability or expense,
including, reasonable attorneys’ fees, arising out of any claim or claims for
commissions or other compensation for bringing about this Agreement or the
transactions contemplated hereby made by any other broker, finder or like agent,
if such claim or claims are based in whole or in part on dealings with the
indemnifying party.

 

11.3.        Publicity.  No Seller Party shall make any public pronouncements,
issue any press releases or otherwise furnish any information regarding this
Agreement or the transactions contemplated hereby (including, without
limitation, the identity of the Purchaser (or its Subsidiaries or affiliates) as
a party to this transaction) to any third party without the prior written
consent of the Purchaser, which consent may be withheld by the Purchaser in its
sole and absolute discretion.

 

11.4.        Trading in Purchaser’s Securities.  Each Seller Party acknowledges,
and each Seller Party agrees to advise its representatives who are informed of
the matters that are the subject of this Agreement, that United States
securities laws prohibit any person who has received from the issuer of such
securities material, nonpublic information concerning the matters that are the
subject of this Agreement from purchasing or selling securities of such issuer
or from communicating such information to any other person when it is reasonably
foreseeable that such other person is likely to purchase or sell such securities
in reliance upon such information, and each Seller Party hereby agrees for the
benefit of the Purchaser and its affiliates to be bound by such prohibitions. 
No party expresses a view as to whether or not any portion or all of the
information regarding this Agreement and the transaction contemplated hereby
constitutes, or in the future may constitute, material, nonpublic information
with respect to the Purchaser and its affiliates.

 

11.5.        Notices.

 

(a)           Means of Delivery.  Any and all notices, demands, consents,
approvals, offers, elections and other communications required or permitted
under this Agreement by any party shall be deemed adequately given if in writing
and the same shall be delivered either in hand, by facsimile or electronic mail
transmission with electronic confirmation of receipt, or by mail or Federal
Express or similar expedited commercial carrier, addressed to the recipient of
the notice, postpaid and registered or certified with return receipt requested
(if by mail), or with all freight charges prepaid (if by Federal Express or
similar carrier).  Any notice to the Seller Parties which is delivered to ASC at
the address specified below shall be deemed to have been given to all other
Seller Parties simultaneously with its delivery to ASC.

 

(b)           Timing of Delivery.  All notices required or permitted to be sent
hereunder shall be deemed to have been given for all purposes of this Agreement
upon the date of confirmed delivery, in the case of a notice by facsimile or
electronic mail transmission (which confirmation may be electronically generated
by the sender’s machine), and, in all other cases, upon the date of receipt or
refusal, except that whenever under this Agreement a notice is either

 

30

--------------------------------------------------------------------------------


 

received on a day which is not a Business Day or is required to be delivered on
or before a specific day which is not a Business Day, the day of receipt or
required delivery shall automatically be extended to the next Business Day.

 

(c)           Notice Addresses.  All such notices shall be addressed,

 

If to any Seller Party, to:

 

American Senior Communities, L.L.C.

 

 

6900 S. Gray Road

 

 

Indianapolis, Indiana 46237

 

 

Attention: Blake A. Jackson

 

 

Fax No.: (317) 783-5469

 

 

Email: blakejackson@tcm-bai.com

 

 

 

with a copy to:

 

American Senior Communities, L.L.C.

 

 

6900 S. Gray Road

 

 

Indianapolis, Indiana 46237

 

 

Attention: Teresa C. Williams

 

 

Fax No.: (317) 780-4686

 

 

Email: teresawilliams@tcm-bai.com

 

 

 

If to the Purchaser, to:

 

Five Star Quality Care, Inc.

 

 

400 Centre Street

 

 

Newton, Massachusetts 02458

 

 

Attn: Bruce J. Mackey Jr.

 

 

Fax No.: (617) 796-8385

 

 

Email: bmackey@5sqc.com

 

 

 

with a copy to:

 

Sullivan & Worcester LLP

 

 

One Post Office Square

 

 

Boston, Massachusetts 02109

 

 

Attn: Louis A. Monti

 

 

Fax No.: (617) 338-2880

 

 

Email: lmonti@sandw.com

 

 

 

If to the Escrow Agent, to:

 

Commonwealth Land Title Insurance Company

 

 

2 Grand Central Tower

 

 

140 East 45th Street

 

 

New York, New York 10017

 

 

Attn: Kathryn Andriko

 

 

Fax No.: (212) 986-5989

 

 

Email: kandriko@cltic.com

 

(d)           Change of Address.  By notice given as herein provided, the
parties hereto and their respective successor and assigns shall have the right
from time to time to change their respective addresses effective upon receipt by
the other parties of such notice.

 

31

--------------------------------------------------------------------------------


 

(e)           Notice by Attorneys.  The attorneys for any party may give notices
on behalf of the party whom they represent.

 

11.6.        Waivers, Etc.  Any waiver of any term or condition of this
Agreement, or of the breach of any covenant, representation or warranty
contained herein, in any one instance, shall not operate as or be deemed to be
or construed as a further or continuing waiver of any other breach of such term,
condition, covenant, representation or warranty or any other term, condition,
covenant, representation or warranty, nor shall any failure at any time or times
to enforce or require performance of any provision hereof operate as a waiver of
or affect in any manner such party’s right at a later time to enforce or require
performance of such provision or any other provision hereof.  This Agreement may
not be amended, nor shall any waiver, change, modification, consent or discharge
be effected, except by an instrument in writing executed by or on behalf of the
party against whom enforcement of any amendment, waiver, change, modification,
consent or discharge is sought.

 

11.7.        Assignment; Successors and Assigns.  This Agreement and all rights
and obligations hereunder shall not be assignable by any party without the
written consent of the other, except that the Purchaser may assign this
Agreement, in whole or in part, to any of its Subsidiaries or affiliates, or to
Senior Housing Properties Trust or any of its Subsidiaries or affiliates.  This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective legal representatives, successors and permitted
assigns.  The Subsidiaries and affiliates of the Purchaser are third party
beneficiaries of this Agreement and shall be entitled to enforce the
representations, warranties, covenants and other obligations of each Seller
Party set forth herein; otherwise this Agreement is not intended and shall not
be construed to create any rights in or to be enforceable in any part by any
other persons except as specifically contemplated herein.

 

11.8.        Bulk Sales Laws.  The Sellers shall indemnify, defend and hold
harmless the Purchaser from and against any loss, claim or damage that the
Purchaser may incur as a result of any failure to comply with any so-called
“bulk sales laws” or similar Laws (if any) which are applicable to the
transactions contemplated under this Agreement.

 

11.9.        No Presumption Against Drafter.  This Agreement has been
extensively negotiated between the Purchaser and the Sellers and none of the
provisions set forth herein shall be construed narrowly against either party on
the account of the fact that such party (or its attorney) drafted such
provision.

 

11.10.      Entire Agreement; Severability.  This Agreement constitutes the
entire agreement of the parties hereto with respect to the subject matter hereof
and shall supersede and take the place of any other instruments purporting to be
an agreement of the parties hereto relating to the subject matter hereof,
including, without limitation, any confidentiality agreement executed in
connection with the subject matter hereof.  If any provision of this Agreement
shall be held or deemed to be, or shall in fact be, invalid, inoperative or
unenforceable as applied to any particular case in any jurisdiction or
jurisdictions, or in all jurisdictions or in all cases, because of the conflict
of any provision with any constitution or statute or rule of public policy or
for any other reason, such circumstance shall not render the provision or
provisions in question invalid, inoperative or unenforceable in any other
jurisdiction or in any other case or

 

32

--------------------------------------------------------------------------------


 

circumstance or otherwise render any other provision or provisions herein
contained invalid, inoperative or unenforceable to the extent that such other
provisions are not themselves actually in conflict with such constitution,
statute or rule of public policy, but this Agreement shall be reformed and
construed in any such jurisdiction or case as if such invalid, inoperative or
unenforceable provision had never been contained herein and such provision
reformed so that it would be valid, operative and enforceable to the maximum
extent permitted in such jurisdiction or in such case.

 

11.11.      Counterparts, Etc.  This Agreement may be executed in two (2) or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Any such counterparts
may be delivered by facsimile or e-mail (in the form of a .pdf or any other
readily accessible attachment thereto), and all such counterparts so delivered
shall be treated as original documents for all purposes.

 

11.12.      Performance on Business Days.  In the event the date on which
performance or payment of any obligation of a party required hereunder or the
delivery of any notice permitted or required hereunder is other than a Business
Day, the time for payment, performance or delivery shall automatically be
extended to the first (1st) Business Day following such date.

 

11.13.      Attorneys Fees.  Notwithstanding anything contained herein to the
contrary, if any lawsuit or arbitration or other legal proceeding arises in
connection with the interpretation or enforcement of this Agreement, each party
shall pay its own costs and expenses, including, without limitation, attorneys’
fees incurred in connection therewith, in preparation therefor and on appeal
therefrom.

 

11.14.      Section and Other Headings.  The headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

11.15.      Time of Essence.  Time shall be of the essence with respect to the
performance of each and every covenant and obligation, and the giving of all
notices, under this Agreement.

 

11.16.      Liability of Sellers.  Each Seller shall be jointly and severally
liable for the obligations of each Seller Party hereunder.  Notwithstanding the
foregoing, neither the members, managers, employees or agents of any Seller, nor
the shareholders, officers, directors, employees or agents of any of them shall
be liable under this Agreement, and all parties hereto shall look solely to the
Holdback Amount and the assets of the Sellers for the payment of any claim or
the performance of any obligation by the Sellers.

 

11.17.      Financials.  Each Seller shall provide the Purchaser with access to
the books and records of such Seller that relate to its Property and the
business that such Seller conducts thereon for purposes of preparing audited
financial statements for the 2008, 2009 and 2010 calendar years (and the 2011
stub period).  For the avoidance of doubt, to the extent the Purchaser or any of
its affiliates are acquiring any other business or properties from a Seller or
any of their respective affiliates (including, without limitation, the
businesses and properties that are subject to the Other Purchase Agreements),
the financial statements to be prepared by the Purchaser may be consolidated or
combined financial statements representing the results of

 

33

--------------------------------------------------------------------------------


 

operations and financial condition of all such businesses and properties on a
consolidated or combined basis, as appropriate.  In addition, each Seller shall
execute and deliver (or shall cause its officers to execute and deliver) to the
Purchaser or the independent public accounting firm auditing such financial
statements such certifications, “representations” letters and consents as to
such financial statements, books and records as are customarily provided in
connection with the preparation of audited financial statements in accordance
with the requirements of Regulation S-X of the U.S. Securities and Exchange
Commission (the “SEC”), and the applicable rules and regulations thereunder, for
inclusion in any registration statement or other public filing of the Purchaser
or any of its affiliates under the Securities Act of 1933 or the Securities
Exchange Act of 1934, each as amended, and any other prospectus, offering
circular or document used by the Purchaser or such affiliate in any other
offering of securities, whether public or private.  The Purchaser shall be
responsible for all out-of-pocket costs or expenses reasonably incurred by a
Seller in connection with the preparation of such financial statements,
certifications, consents and representations.  Notwithstanding the foregoing,
the Purchaser agrees to prepare such audited financial statements only to the
extent (a) the Purchaser determines appropriate, after consultation with
counsel, in connection with any registration statement, prospectus, report or
other filing of the Purchaser or its affiliates with the SEC or any stock
exchange on which securities of the Purchaser or any affiliate are listed, or
(b) the Purchaser or an affiliate determines advisable in connection with its
investor relations program, conducted in the normal course.

 

11.18.      GOVERNING LAW; JURISDICTION.  THIS AGREEMENT IS TO BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY,
THE LAW OF THE STATE OF INDIANA.

 

11.19.      WAIVER OF JURY TRIAL.  THE PURCHASER AND EACH SELLER PARTY HEREBY
UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE DOCUMENTS RELATED
HERETO, ANY DEALINGS BETWEEN THE PURCHASER AND ANY SELLER PARTY RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT OR ANY RELATED TRANSACTIONS, AND/OR THE
RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN THE PURCHASER AND ANY SELLER
PARTY HEREUNDER.

 

11.20.      ASC Brand.  Notwithstanding anything in this Agreement to the
contrary, within ninety (90) days after the Closing, the Purchaser shall cease
using all materials, signage, logos, marketing brochures and other marketing
materials that contain the name or logo of ASC.

 

11.21.      Survival.  All of the provisions of this Article XI shall survive
the Closing or the earlier termination of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument as of the Effective Date.

 

 

 

PURCHASER:

 

 

 

 

 

FIVE STAR QUALITY CARE, INC.,

 

 

a Maryland corporation

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

Name:

Bruce J. Mackey Jr.

 

 

 

Its:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

SELLERS:

 

 

 

 

 

RESIDENTIAL CARE II, L.L.C.,

 

 

an Indiana limited liability company

 

 

 

 

 

By:

/s/ Blake A. Jackson

 

 

 

Name:

Blake A. Jackson

 

 

 

Its:

Manager

 

 

 

 

 

 

 

 

RESIDENTIAL CARE IV, L.L.C.,

 

 

an Indiana limited liability company

 

 

 

 

 

By:

/s/ Blake A. Jackson

 

 

 

Name:

Blake A. Jackson

 

 

 

Its:

Manager

 

 

 

 

 

 

 

 

RESIDENTIAL CARE VI, L.L.C.,

 

 

an Indiana limited liability company

 

 

 

 

 

By:

/s/ Blake A. Jackson

 

 

 

Name:

Blake A. Jackson

 

 

 

Its:

Manager

 

 

 

 

 

 

 

 

E&F REALTY CO., L.L.P.,

 

 

an Indiana limited liability partnership

 

 

 

 

 

By:

/s/ Blake A. Jackson

 

 

 

Name:

Blake A. Jackson

 

 

 

Its:

Manager

 

35

--------------------------------------------------------------------------------


 

 

 

AMERICAN SENIOR HOME CARE, L.L.C.,

 

 

an Indiana limited liability company

 

 

 

 

 

By:

/s/ Blake A. Jackson

 

 

 

Name:

Blake A. Jackson

 

 

 

Its:

Manager

 

 

 

 

 

 

 

 

AMERICAN SENIOR HOME CARE OF FT. WAYNE,

 

 

L.L.C., an Indiana limited liability company

 

 

 

 

 

By:

/s/ Blake A. Jackson

 

 

 

Name:

Blake A. Jackson

 

 

 

Its:

Manager

 

36

--------------------------------------------------------------------------------


 

ESCROW AGENT:

 

THE UNDERSIGNED HEREBY ACKNOWLEDGES AND

AGREES TO BE BOUND BY THE PROVISIONS OF

SECTIONS 2.4 AND 8.2 OF THE FOREGOING AGREEMENT.

 

COMMONWEALTH LAND TITLE INSURANCE COMPANY

 

By:

/s/ Kathryn Andriko

 

 

 

Name:

Kathryn Andriko

 

 

 

Its:

Vice President

 

 

 

37

--------------------------------------------------------------------------------


 

JOINDER

 

The undersigned hereby joins in this Agreement solely for the purposes of being
the beneficiary of, and being bound by, the terms and provisions of this
Agreement applicable to it, including, without limitation, Sections 3.1, 5, 7.4,
7.5, 7.7, 7.8, 7.11, 11.3, 11.4 and 11.19 of this Agreement.

 

AMERICAN SENIOR COMMUNITIES, L.L.C.,

 

 

an Indiana limited liability company

 

 

 

 

 

By:

/s/ Blake A. Jackson

 

 

 

Name:

Blake A. Jackson

 

 

 

Its:

Manager

 

 

 

 

The undersigned hereby joins in this Agreement solely for the purposes of being
the beneficiary of, and being bound by, the terms and provisions of this
Agreement applicable to it, including, without limitation, Sections 3.1, 5, 7.4,
7.5, 7.6, 7.7, 7.8, 7.11, 11.3, 11.4 and 11.19 of this Agreement.

 

EAGLE CARE II, L.L.C.,

 

 

an Indiana limited liability company

 

 

 

 

 

By:

/s/ Blake A. Jackson

 

 

 

Name:

Blake A. Jackson

 

 

 

Its:

Manager

 

 

 

38

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

THE FACILITIES

 

Name

 

Address

 

Sellers

 

Units

 

Allocated
Purchase
Price

 

 

 

 

 

 

 

 

 

 

 

Forest Creek Commons

 

6510 U.S. 31 South
Indianapolis, IN 46227

 

Residential Care II, L.L.C.



American Senior Home Care, L.L.C.

 

AL: 84



IL: 38

 

$

16,500,000.00

 

 

 

 

 

 

 

 

 

 

 

Covington Commons

 

2601 Covington
Commons Drive
Fort Wayne, IN 46804

 

Residential Care IV, L.L.C.



American Senior Home Care of Ft. Wayne, L.L.C.

 

AL: 106



IL: 48

 

$

21,500,000.00

 

 

 

 

 

 

 

 

 

 

 

Northwoods Commons

 

2501 Friendship Blvd.
Kokomo, IN 46901

 

Residential Care VI, L.L.C.



E&F Realty Co., L.L.P.



American Senior Home Care, L.L.C.

 

AL: 92



IL: 22

 

$

14,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

THE LAND

 

(See attached copy.)

 

--------------------------------------------------------------------------------


[g117751ki07ai001.gif]

[LOGO]

 


[g117751ki07ai002.gif]

[LOGO]

 


[g117751ki07ai003.gif]

[LOGO]

 


[g117751ki07ai004.gif]

[LOGO]

 


[g117751ki07ai005.gif]

[LOGO]

 


[g117751ki07ai006.gif]

[LOGO]

 


[g117751ki07ai007.gif]

[LOGO]

 

 


 

SCHEDULE 3

 

LOAN DOCUMENTS

 

(See attached copy.)

 

--------------------------------------------------------------------------------


 

FORREST CREEK COMMONS

 

P/R MORTGAGE & INVESTMENT CORP.

 

Loan To
RESIDENTIAL CARE II, L.L.C.
Indianapolis, Indiana
$11,000,000.00
FHLMC #981207286

 

August 17, 2007

 

1.     $11,000,000.00 Multifamily Note

 

2.     Multifamily Mortgage, Assignment of Rents and Security Agreement

 

3.     Assignment of Security Instrument

 

4.                                       UCC
a.  Indiana Secretary of State
b.  Marion County, Indiana
c.  UCC Search Results Letter

 

5.     Title

 

6.     Title Exceptions Safe Harbor Analysis Letter

 

7.     Survey

 

8.     Survey Review Letter

 

9.     Repair Agreement

 

10.   Assignment of Repair Agreement

 

11.   Replacement Reserve

 

12.   Assignment of Replacement Reserve

 

13.   Guaranty

 

14.   Assignment of Guaranty

 

15.   Opinion Letter

 

16.   Disbursement Statement

 

--------------------------------------------------------------------------------


 

17.   Property Insurance

 

18.   Certification of Occupancy Certificates

 

19.   Certified Rent Roll

 

20.   Flood Hazard Determination Form

 

21.   Management Agreement (w/ Amendment)

 

22.   Moisture Management Plan

 

23.   Collateral Assignment of Management Agreement

 

24.   Assignment of Collateral Assignment of Management Agreement

 

25.   Collateral Assignment of Service Contracts

 

26.   Assignment of Collateral Assignment of Service Contracts

 

27.   Collateral Assignment of Licenses, Certificates and Permits

 

28.   Assignment of Collateral Assignment of Licenses, Certificates and Permits

 

29.   Acknowledgement/Agreement regarding Funding and Representations

 

30.   Agreement to Amend Documents

 

31.   Certificate of Borrower Seniors (Freddie Mac)

 

32.   Certificate of Borrower (P/R)

 

33.   Mortgagor’s Affidavit

 

34.   Memorandum

 

35.   Freddie Mac Consents

 

36.   Organizational Documents - Borrower

 

37.   Organizational Documents - American Senior Home Care, L.L.C.

 

38.   Mold Coverage Waiver Letter

 

39.   Terrorism Coverage Waiver Letter

 

--------------------------------------------------------------------------------


 

P/R MORTGAGE & INVESTMENT CORP.
Loan To
RESIDENTIAL CARE IV, L.L.C.
An Indiana limited liability company
7,516,000.00
Loan No. 002727544

 

1.        P/R Commitment and Freddie Mac Commitment and Amendment

 

2.        Multifamily Note

 

3.        Multifamily Mortgage, Assignment of Rents and Security

 

4.        Financing Statements

 

5.        Guaranty —

 

Blake Jackson

Wessley E. Jackson

Mark A. Jackson

David R. Justice

Lisa M. Mauceri

Jody Gregg

Shelly Todd

Jonathan Jackson

Michael Jackson

Kyle Jackson

 

6.        Replacement Reserve Agreement

 

7.        Repair Agreement

 

8.        Flood Letter

 

9.        Mortgagor’s Affidavit

 

10.      Agreement to Amend Documents

 

11.      Acknowledgement and Agreement Regarding Funding and Representations

 

12.      Certificate of Borrower

 

13.      Certificate of Occupancy Certification

 

14.      Tenant Occupancy Certification

 

15.      Title Policy and Exceptions Explanation Letter

 

16.      Survey

 

17.      Organizational Documents

 

18.      Management Agreement

 

19.      Management Agreement Subordination Agreement

 

20.      Subordination, Non-Disturbance and Attornment Agreement

 

21.      Assignment of Security Instrument

 

--------------------------------------------------------------------------------


 

22.      Assignments of Guaranty

 

Blake Jackson

Wessley E. Jackson

Mark A. Jackson

David R. Justice

Lisa M. Mauceri

Jody Gregg

Shelly Todd

Jonathan Jackson

Michael Jackson

Kyle Jackson

 

23.      Assignment of Repair Agreement

 

24.      Assignment of Replacement Reserve Agreement

 

25.      Evidence of Insurance

 

26.      Zoning and Building Code Letters

 

27.      Closing Statement

 

28.      Opinion of Borrower’s Counsel

 

29.      Opinion of Guarantors’ Counsel

 

30.      Opinion of Lender’s Counsel

 

--------------------------------------------------------------------------------


 

FEDERAL HOME LOAN MORTGAGE CORPORATION
SENIOR HOUSING AND CONVENTIONAL CASH
MORTGAGE PURCHASE PROGRAM
FINAL DELIVERY PACKAGE

 

LENDER:

 

P/R Mortgage & Investment Corp.

 

 

 

BORROWER:

 

Residential Care VI, L.L.C.

 

 

 

PROJECT:

 

North Woods Commons Assisted Living Facility

 

 

 

LOCATION:

 

Howard County, Indiana

 

 

 

FHLMC LOAN #:

 

002749904

 

LENDER’S REPRESENTATIVE:

 

Mr. Michael F. Petrie

P/R Mortgage & Investment Corp.

11711 North Meridian Street

Suite 528

Carmel, Indiana 46032

Telephone: (317) 569-7420

Telecopier: (317) 569-6481

 

LENDER’S COUNSEL

 

John W. Hamilton, Esquire

Wooden & McLaughlin LLP

One Indiana Square

Suite 1800

Indianapolis, Indiana 46204

Telephone: (317) 639-6151

Telecopier: (317) 639-6444

 

--------------------------------------------------------------------------------


 

1.

 

Multifamily Note

 

Original

 

 

 

 

 

2.

 

Multifamily Mortgage, Assignment of Rents and Security Agreement
Note: Exhibit C of Freddie Mac Commitment incorrectly requires the use of the
“No Transfer without Lender Approval” version of Section 21 as per Paul Muldoon
and Debra Stencil

 

Certified Copy

 

 

 

 

 

3.

 

Assignment of Security Instrument
Note: Debra Stencil permitted the title company to correct Lender’s address

 

Certified Copy

 

 

 

 

 

4.

 

UCC Financing Statements
-State
-County
-Searches
Note: No searches or UCC’s required as per Debra Stencil

 

Receipt
Certified Copy
Copy

 

 

 

 

 

5.

 

Title Policy and Endorsements
-Title Exception Explanation Letter

 

Original
Original

 

 

 

 

 

6.

 

Survey
Survey Letter

 

Original

 

 

 

 

 

7.

 

Repair Agreement

 

Waived

 

 

 

 

 

8.

 

Assignments of Repair Agreement

 

Original

 

 

 

 

 

9.

 

Replacement Reserve Agreement

 

Original

 

 

 

 

 

10.

 

Assignments of Replacement Reserve
Agreement

 

Original

 

 

 

 

 

11.

 

Limited Guaranty

 

Original

 

 

 

 

 

12.

 

Assignment of Limited Guaranty

 

Original

 

 

 

 

 

13.

 

Commercial Lease SNDA

 

Original

 

 

 

 

 

14.

 

Opinions of Counsel
-Borrower
-Guarantor

 

 

Original
Original

 

 

 

 

 

15.

 

Disbursement Statement

 

Original

 

 

 

 

 

16.

 

Property Insurance
Note: Terrorism and Mold coverage waived

 

Original

 

 

 

 

 

17.

 

Information on Escrow Accounts

 

Original

 

 

 

 

 

18.

 

Certificates of Occupancy

 

Copies

 

--------------------------------------------------------------------------------


 

19.

 

Rent Schedule

 

Certified

 

 

 

 

 

20.

 

FEMA Form

 

 

 

 

 

 

 

21.

 

Management Agreement

 

Certified

 

 

 

 

 

22.

 

Operations and Maintenance Agreement

 

Certified

 

 

 

 

 

23.

 

UCC Financing Statements (Manager)

 

Not Applicable

 

 

 

 

 

24.

 

Certified List of Furniture, Fixtures and Equipment and Motor Vehicles

 

Original

 

 

 

 

 

25.

 

Collateral Assignment of Management Agreement

 

Original

 

 

 

 

 

26.

 

Assignment of Collateral Assignment of Management Agreement

 

Original

 

 

 

 

 

27.

 

Collateral Assignment of Service Contracts

 

Waived

 

 

 

 

 

28.

 

Collateral Assignment of Licenses Certificates and Permits
Not Applicable per Debra Stencil

 

Not Applicable

 

 

 

 

 

29.

 

Certification Regarding Licenses
Certificates and Permits

 

Original

 

 

 

 

 

30.

 

Terrorism Coverage Waiver Letter

 

Original

 

 

 

 

 

31.

 

Mold and Mildew Coverage Waiver Letter

 

Original

 

 

 

 

 

32.

 

Organization Documents — Borrower

 

Certified Copy

 

 

 

 

 

33.

 

Certificate of Borrower

 

Original

 

 

 

 

 

34.

 

Agreement to Amend Documents

 

Original

 

 

 

 

 

35.

 

Acknowledgement and Agreement
Regarding Funding and Representations

 

Original

 

 

 

 

 

36.

 

Mortgagor’s Affidavit

 

Original

 

 

 

 

 

37.

 

Lender and Freddie Mac Commitments

 

Original

 

 

 

 

 

38.

 

Zoning and Building Code Letters

 

Waived

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

FINANCIAL STATEMENTS

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

RESIDENTS

 

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

SERVICE CONTRACTS

 

(See attached copy.)

 

--------------------------------------------------------------------------------


 

Forest Creek Commons

 

Schedule   — Service Agreements - Residential Care II

 

Number

 

Name of Agreement/Document

 

Date of
Doc.

 

Contracting 
Party

 

Other Parties
(if any)

 

Description of Agreement

 

Comments

 

 

ADFM National Eldercare Info Service Agreement

 

11/3/2010

 

A Place for Mom

 

 

 

Referral service

 

 

 

 

Rental Agreement

 

11/2/2009

 

Advantage Water Conditioning, Inc.

 

 

 

Water softeners

 

 

 

 

Beauty Shop Agreement

 

11/24/2009

 

Della Niehaus

 

 

 

Beautician services

 

 

 

 

Appliance Rental Agreement

 

1/31/2006

 

Citizens Mechanical Services

 

 

 

Water heater

 

 

 

 

Installation & Services Agreement

 

7/17/2009

 

Comcast

 

 

 

Cable

 

 

 

 

Storage Agreement

 

9/1/2009

 

Extra-Space Self Storage

 

 

 

Storage services

 

 

 

 

Annual Service Agreement

 

2/11/2011

 

Freedom Communications

 

 

 

Call System

 

 

 

 

Subscriber Agreement

 

10/26/2009

 

Integrated Electronics, Inc.

 

 

 

Firm Alarm/Sprinkler

 

 

 

 

Landscape Maintenance Agreement

 

11/6/2008

 

Mainscape

 

 

 

Landscape services

 

 

 

 

Pharmacy Services Agreement

 

7/6/2009

 

Pharmakon Long Term Care Pharmacy, Inc.

 

Health and Hospital Corporation of Marion County

 

Pharmay Services

 

 

 

 

Rental Services Agreement

 

8/11/2006

 

Plymate

 

 

 

Maintenance uniforms/doormats

 

 

 

 

Service Agreement

 

4/19/2001

 

Ray’s Trash Service

 

 

 

Non-Hazardous Waste removal

 

 

 

 

Contract

 

3/16/2008

 

Verizon

 

 

 

Phone

 

 

 

 

Lease Agreement

 

 

 

Ikon Financial Services

 

 

 

Copier

 

 

 

 

Service Agreement

 

4/1/2009

 

AMPRO

 

 

 

Medical waste removal

 

 

 

 

Service Agreement

 

 

 

Fikes

 

 

 

Odor Control

 

 

 

--------------------------------------------------------------------------------


 

Covington Commons

 

Schedule - Service Agreements - Residential Care IV

 

Number

 

Name of Agreement/Document

 

Date of
Doc.

 

Contracting 
Party

 

Other Parties
(if any)

 

Description of Agreement

 

Comments

 

 

Service Contract

 

2/24/2011

 

Aqua-Clean, Inc.

 

 

 

Hood Cleaning, etc.

 

 

 

 

Rental Service Agreement

 

6/24/2009

 

CINTAS

 

 

 

Mat Rental

 

 

 

 

Installation & Services Agreement

 

7/17/2009

 

Comcast

 

 

 

Cable

 

 

 

 

Contract

 

3/28/2000

 

Culligan

 

 

 

Water System

 

 

 

 

Odor Control Service Agreement

 

1/1/2010

 

FIKES

 

 

 

Odor Control Services

 

 

 

 

Annual Service Agreement

 

11/17/2000

 

Freedom Communications

 

 

 

Wireless lifetime

 

 

 

 

Service Agreement

 

4/2/2005

 

Integrated Electronics

 

 

 

Alarm/Sprinkler Testing

 

 

 

 

Power Purchasing Health Care Agreement

 

7/26/1998

 

Power Purchasing, Inc.

 

 

 

Postage

 

 

 

 

Landscape Maintenance Service Agreement

 

1/7/2009

 

Mainscape

 

 

 

Landscape services

 

 

 

 

Pharmacy Services Agreement

 

7/6/2009

 

Pharmakon Long Term Care Pharmacy, Inc.

 

 

 

Pharmacy Services

 

 

 

 

Indiana Facility Service Agreement

 

3/22/2002

 

Preferred Podiatry Group, PC

 

 

 

Podiatric Services

 

 

 

 

Service Agreement

 

5/1/2006

 

Real Clean Incorporated

 

 

 

Window Cleaning Services

 

 

 

 

Service Agreement

 

2/14/2011

 

National Serv-All, Inc.

 

 

 

Trash Removal Services

 

 

 

 

Post Prevention Service Agreement

 

11/28/2009

 

Steritech

 

 

 

Pest Service Control

 

 

 

 

Service Agreement

 

4/1/2009

 

AMPRO

 

 

 

Medical Waste

 

 

 

 

Lease Agreement

 

1/26/2009

 

IKON Financial Services

 

 

 

Copier Lease & Service

 

 

 

 

Beauty Shop Agreement

 

3/14/2008

 

Falicia Driver

 

 

 

Beautician Services

 

 

 

 

Info Service Agreement

 

10/15/2010

 

A Place for Mom, Inc.

 

 

 

Advertising Services

 

 

 

 

Agreement

 

 

 

AT&T

 

 

 

Phone

 

 

 

 

Water Supply Agreement

 

3/17/1997

 

Culligan

 

 

 

Emergency Water Service

 

 

 

--------------------------------------------------------------------------------


 

Northwood Commons

 

Schedule - Service Agreements - Residential Care VI

 

Number

 

Name of Agreement/Document

 

Date of
Doc.

 

Contracting 
Party

 

Other Parties
(if any)

 

Description of Agreement

 

Comments

 

 

Advertising Lease Agreement

 

7/22/1997

 

Bench-er-matic

 

 

 

Advertising services

 

 

 

 

Beauty Shop Agreement

 

1/1/2010

 

Mary Roudebush

 

 

 

Beautician Services

 

 

 

 

Installation & Services Agreement

 

7/17/2009

 

Comcast

 

 

 

Cable

 

 

 

 

Service Agreement

 

3/17/2004

 

Integrated Electronics

 

 

 

Fire/Sprinkler Testing

 

 

 

 

Contract

 

2/7/2011

 

Gingerich Lawn Care, LLC

 

 

 

Lawn Care Services

 

 

 

 

Contract

 

1/14/2011

 

Bill’s Lawn Service

 

 

 

Fertilizer Services

 

 

 

 

Annual Service Agreement

 

11/26/2008

 

Freedom Communications

 

 

 

Wireless Emergency Call Systems

 

 

 

 

Service Agreement

 

5/30/2008

 

Indiana Pest Control

 

 

 

Pest Control Services

 

 

 

 

Podiatry Services Agreement

 

8/28/2005

 

Cynthia Utley-Breneman

 

 

 

Podiatric Services

 

 

 

 

Service Contract

 

5/22/2010

 

Pitney Bowes

 

 

 

Postage Machine

 

 

 

 

Service Agreement

 

8/25/2009

 

Waste Mangement

 

 

 

Trash Removal Services

 

 

 

 

Rental Service Agreement

 

7/6/2010

 

CINTAS

 

 

 

Uniform Rental

 

 

 

 

Pharmacy Services Agreement

 

7/6/2009

 

Pharmakon Long Term Care Pharmacy, Inc.

 

 

 

Pharmacy Services

 

 

 

 

Lease Agreement

 

2/19/2009

 

IKON

 

 

 

Copier Lease and Service

 

 

 

 

Vehicle Lease Agreement

 

12/2/2009

 

TESCO Transportation

 

 

 

Bus Lease

 

 

 

 

Service Agreement

 

4/1/2009

 

AMPRO

 

 

 

Medical Waste Removal

 

 

 

 

Advertising Agreement

 

10/12/2010

 

Howard County Extra

 

 

 

Advertising services

 

 

 

 

Advertising Agreement

 

8/1/2010

 

NHI

 

 

 

Advertising (Newspaper Holdings)

 

 

 

 

Advertising Agreement

 

3/28/2011

 

Burkhart Advertising

 

 

 

Advertising

 

 

 

 

Advertising Agreement

 

1/14/2011

 

Howard County Extra

 

 

 

Advertising (Kokomo Tribune)

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

EMPLOYEES

 

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

SELLER EMPLOYEE BENEFIT PLANS
SELLER BENEFIT ARRANGEMENTS

 

(See attached copy.)

 

--------------------------------------------------------------------------------


 

Schedule — Employee Benefit Plans

 

1.     American Senior Communities, L.L.C. Retirement Savings Plan

 

2.     American Senior Communities, L.L.C. Group Health Plan

 

3.     American Senior Communities, L.L.C. Life, Long Term Disability,
Accidental Death and Dismemberment Plan

 

4.     American Senior Communities, L.L.C. Flexible Benefit Plan

 

5.     American Senior Communities, L.L.C. 2009 Clinical Director Bonus Plan
(still in effect)

 

6.     American Senior Communities, L.L.C. 2009 General Manager Bonus Plan
(still in effect)

 

7.     American Senior Communities, L.L.C. 2009 Licensed General Manager
Incentive Program (still in effect)

 

8.     American Senior Communities, L.L.C.  2009 Licensed Residential Care
Clinical Director Bonus Plan (still in effect)

 

9.     American Senior Communities, L.LC. 2009 Sales Bonus Plan

 

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

EXCEPTIONS TO NON-COMPETE (ASSISTED LIVING FACILITIES)

 

Name

 

Address

 

Owner

 

Units

 

 

 

 

 

 

 

Rosegate Commons

 

7525 Rosegate Drive
Indianapolis, IN 46237

 

Residential Care V, L.L.C.

 

AL: 82
IL: 81

 

 

 

 

 

 

 

Coventry Meadows

 

7833 W. Jefferson Blvd.
 Fort Wayne, IN 46804

 

Coventry Meadows, L.L.C.

 

Residential Care IX, L.L.C.

 

AL: 82
IL: 36

 

 

 

 

 

 

 

Rosewalk at Lutherwoods

 

1301 N. Ritter Avenue
Indianapolis, IN 46219

 

Basic American Convalescent Centres, L.P. II

 

AL: 98

 

 

 

 

 

 

 

Meadow Lake

 

200 Meadow Lakes Drive
Mooresville, IN 46158

 

Meadow Lake of Mooresville, L.L.C.

 

Meadow Lakes Garden Homes, L.L.C.

 

AL: 53
IL: 42

 

 

 

 

 

 

 

American Village

 

2026 E. 54th Street
Indianapolis, IN 46220

 

Lincoln Lodge, Inc.

 

Parrish Patriot Place, L.L.P.

 

Parrish American Villages, LLC

 

AL: 79
IL: 102

 

 

 

 

 

 

 

Zionsville Meadows

 

675 S. Ford Road
Zionsville, IN 46077

 

Zionsville Meadows, L.L.C.

 

Zionsville Garden Homes, L.L.C.

 

AL: 86
IL: 60

 

 

 

 

 

 

 

Spring Mill Meadows

 

2140 W. 86th Street
Indianapolis, IN 46260

 

Childrens’ Convalescent Centers, Inc.

 

Spring Mill Garden Homes, L.L.C.

 

AL: 0
IL: 14

 

--------------------------------------------------------------------------------


 

Beech Grove Meadows

 

2002 Albany Street
Beech Grove, IN 46107

 

Basic American Convalescent Centres V, L.L.C.

 

Beech Grove Patio Homes, L.L.C.

 

AL: 16
IL: 35

 

 

 

 

 

 

 

Monticello Assisted Living & Healthcare Center

 

1120 North Main Street
Monticello, IN 47960

 

Basic American Convalescent Centres IX, L.L.C.

 

AL: 14
IL: 0

 

 

 

 

 

 

 

Heritage Park Commons

 

2002 Heritage Park Drive
Fort Wayne, IN 46805

 

Basic Amercian Convalescent Centres VIII, L.L.C.

 

Heritage Park Garden Homes, L.L.C.

 

AL: 32
IL: 48

 

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

EXCEPTIONS TO NON-COMPETE (SKILLED NURSING FACILITIES)

 

Name

 

Address

 

Owner

 

Units

 

 

 

 

 

 

 

Allisonville Meadows

 

10312 Allisonville Road
Fishers, IN 46038

 

Allisonville Meadows, L.L.C.

 

F.S. Jackson Family Limited Partnership No. 1

 

SNF: 171
AL: 0
IL: 0

 

 

 

 

 

 

 

Brownsburg Meadows

 

2 East Tilden Drive
Brownsburg, IN 46112

 

Brownsburg Meadows, L.L.C.

 

Residential Care X, L.L.C.

 

SNF: 136
AL: 11
IL: 10

 

 

 

 

 

 

 

Meadow Lake of Mooresville

 

200 Meadow Lakes Drive
Mooresville, IN 46158

 

Meadow Lake of Mooresville, L.L.C.

 

Meadow Lake Garden Homes, L.L.C.

 

SNF: 137
AL: 53
IL: 42

 

 

 

 

 

 

 

Coventry Meadows

 

7843 West Jefferson Blvd.
Fort Wayne, IN 46804

 

Coventry Meadows, L.L.C.

 

Residential Care IX, L.L.C.

 

SNF: 150
AL: 82
IL: 36

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF DEED

 

[Attach Indiana Warranty Deed.]

 

--------------------------------------------------------------------------------


 

WARRANTY DEED

 

THIS INDENTURE WITNESSETH, that
                                                                            
(“Grantor”), a limited liability company organized and existing under the laws
of the State of Indiana, CONVEYS AND WARRANTS to
                                                                               ,
a                                     , organized and existing under the laws of
the State of                    (“Grantee”), for the sum of Ten Dollars ($10.00)
and other valuable consideration, the receipt of which is hereby acknowledged,
the following described real estate in                              County, in
the State of Indiana (hereinafter called the “Real Estate”):

 

[INSERT LEGAL DESCRIPTION HERE]

 

TOGETHER with all buildings, structures, fixtures and improvements now erected
or located on the Real Estate, or affixed thereto (collectively, the
“Improvements”), and TOGETHER with all tenements, hereditaments, rights,
privileges, interests, easements and appurtenances now belonging or in any wise
pertaining to the Real Estate and/or the Improvements.

 

Subject to (i) all easements, highways, rights-of-way, covenants, conditions,
restrictions and other matters of record to the extent the same are in effect
and enforceable; (ii) all current, non-delinquent real estate taxes and
assessments; and (iii) all matters that would be disclosed by a current accurate
ALTA survey of said real estate.

 

The undersigned person executing this Deed on behalf of Grantor represents and
certifies  that he is a duly elected manager of Grantor and has been fully
empowered, by proper resolution of the Board of Managers of Grantor, to execute
and deliver this deed; that Grantor has full company capacity to convey the Real
Estate described herein; and that all necessary company action for the making of
such conveyance has been taken and done.

 

IN WITNESS WHEREOF, Grantor has caused this deed to be executed this         
day of                                 , 20      .

 

 

 

 

 

 

Name of Company

 

 

 

 

 

By:

 

 

 

 

 

Signature

 

 

 

 

 

Its:

 

 

 

 

 

Printed Name and Title

 

--------------------------------------------------------------------------------


 

STATE OF INDIANA

)

 

)  SS:

COUNTY OF MARION

)

 

Before me, a Notary Public in and for said County and State, personally
appeared                                                       , the manager of
[H.I. Name of Company], who acknowledged execution of the foregoing Warranty
Deed as such manager acting for and on behalf of said company, and who, having
been duly sworn, stated that the representations therein contained are true.

 

Witness my hand and Notarial Seal this        day of
                            , 200      .

 

 

 

 

 

Signature

 

 

 

 

 

Printed Name

Notary Public

 

 

My Commission Expires:

County of Residence:

 

 

 

 

 

 

 

 

 

Send tax statements to and

 

Grantee’s mailing address is:

 

 

 

 

This instrument was prepared by Teresa C. Williams, Attorney at Law, 6900  S.
Gray Road, Indianapolis, Indiana  46237, Phone: 317-783-5461.

 

I affirm, under the penalties for perjury, that I have taken reasonable care to
redact each Social Security number in this document, unless required by law. 
[Printed Name or Signature of Preparer].

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

(See attached copy.)

 

--------------------------------------------------------------------------------


 

ASSIGNMENT AND ASSUMPTION OF
RESIDENT AGREEMENTS, SERVICE CONTRACTS
AND OTHER INTANGIBLE PROPERTY

 

THIS ASSIGNMENT AND ASSUMPTION OF RESIDENT AGREEMENTS, SERVICE CONTRACTS AND
OTHER INTANGIBLE PROPERTY (this “Assignment”) is made and entered into as of
                              , 2011 by and between
                            , a                                        (the
“Assignor”), and                               , a
                                 (the “Assignee”).

 

WITNESSETH:

 

WHEREAS, the Assignor and the Assignee are parties to that certain Purchase and
Sale Agreement, dated as of [                        ], (the “Purchase
Agreement”), pursuant to which the Assignor has agreed to sell, and the Assignee
has agreed to purchase, certain land and other property, including, without
limitation, the independent living/assisted living facility known as
[                        ] and having an address at [                        ]
(the “Facility”);

 

WHEREAS, in connection with the closing of the sale contemplated by the Purchase
Agreement, the Assignor has agreed to assign, and the Assignee has agreed to
assume, among other things, the Resident Agreements described on Exhibit A
attached hereto (the “Resident Agreements”), the Service Contracts described on
Exhibit B attached hereto (the “Service Contracts”), the Licenses and Permits
with respect to the Facility and the Intangible Property with respect to the
Facility (as such terms are defined in the Purchase Agreement), subject to and
upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby mutually acknowledged, the Assignor and the Assignee agree
as follows:

 

1.             Capitalized Terms.  Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Purchase
Agreement.

 

2.             Assignment and Assumption.  The Assignor hereby assigns to the
Assignee all of the Assignor’s right, title and interest in and to the Resident
Agreements, the Service Contracts, the Licenses and Permits and the Intangible
Property as hereinabove described.  The Assignee hereby assumes, as of the date
hereof, all of the Assignor’s obligations under such Resident Agreements,
Service Contracts, Licenses and Permits and Intangible Property first arising
from and after the date hereof.  The Assignee hereby agrees to perform all of
the Assignor’s obligations first arising under such Resident Agreements, Service
Contracts, Licenses and Permits and Intangible Property from and after the date
hereof.

 

3.             Indemnification of Assignee.  The Assignor shall indemnify,
defend and hold harmless the Assignee from and against all of the obligations,
liabilities, claims and expenses arising under all Resident Agreements, Service
Contracts, Licenses and Permits and Intangible Property assigned hereby prior to
the date hereof.

 

Exhibit B - Page 1

--------------------------------------------------------------------------------


 

4.             Indemnification of Assignor.  The Assignee shall indemnify,
defend and hold harmless the Assignor from and against all of the obligations,
liabilities, claims and expenses first arising under all Resident Agreements,
Service Contracts, Licenses and Permits and Intangible Property assumed hereby
from and after the date hereof.

 

5.             Successors and Assigns.  This Assignment shall be binding on, and
inure to the benefit of, the parties hereto, their respective successors in
interest, and their respective assigns.

 

6.             Governing Law.  This Assignment shall be governed by, and
construed in accordance with, the laws of the State of Indiana.

 

7.             Counterparts.  This Assignment may be executed in two or more
counterparts, all of which shall be construed together as a single instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

Exhibit B - Page 2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Assignor and the Assignee have executed this Assignment
as a sealed instrument as of the day and year first hereinabove written.

 

 

ASSIGNOR:

 

 

 

 

 

,

 

a

 

 

 

 

 

 

By:

 

,

 

 

Name:

 

 

 

Its:

 

 

 

 

 

ASSIGNEE:

 

 

 

 

,

 

a

 

 

 

 

 

 

By:

,

 

 

Name:

 

 

 

Its:

 

 

Exhibit B - Page 3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESIDENT AGREEMENTS

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SERVICE CONTRACTS

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF BILL OF SALE

 

(See attached copy.)

 

--------------------------------------------------------------------------------


 

BILL OF SALE

 

Reference is hereby made to that certain Purchase and Sale Agreement, dated as
of [                        ] (the “Purchase Agreement”), between
                                            , a                                 
(the “Seller”) and                                       , a
                                 (the “Purchaser”), pursuant to which the Seller
has agreed to sell, and the Purchaser has agreed to purchase, certain land and
other property, including, without limitation, the [    ]-unit assisted
living/independent living community known as [                        ] and
having an address at [                        ] (the “Facility”).  Capitalized
terms used and not otherwise defined in this Bill of Sale shall have the
meanings given such terms in the Purchase Agreement.

 

The Seller, for good and valuable consideration paid by the Purchaser, the
receipt and sufficiency of which are hereby acknowledged, by these presents does
hereby BARGAIN, SELL, ASSIGN AND DELIVER unto the Purchaser all of the Seller’s
right, title and interest in and to the FF&E, the Files and Records and the
Inventory related to the Facility (collectively, the “Subject Property”).

 

THE SELLER HEREBY WARRANTS TO THE PURCHASER THAT THE SELLER IS THE LAWFUL OWNER
OF THE SUBJECT PROPERTY AND THE SUBJECT PROPERTY IS FREE AND CLEAR FROM THE
RIGHTS AND CLAIMS OF OTHERS, BUT MAKES NO OTHER REPRESENTATION OR WARRANTY WITH
RESPECT TO THE SUBJECT PROPERTY, EXCEPT TO THE EXTENT SET FORTH IN THE PURCHASE
AGREEMENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE SELLER MAKES
NO WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY PURPOSE WITH RESPECT TO THE
SUBJECT PROPERTY, AND THE SAME IS SOLD IN AN “AS IS, WHERE IS” CONDITION, WITH
ALL FAULTS AND THAT THERE ARE NO REPRESENTATIONS OR WARRANTIES, EXPRESSED OR
IMPLIED, EXCEPT TO THE EXTENT SET FORTH IN THIS BILL OF SALE OR THE PURCHASE
AGREEMENT.

 

TO HAVE AND TO HOLD the Subject Property unto the Purchaser, its successors and
assigns forever.

 

This Bill of Sale shall be governed by, and construed in accordance with, the
laws of the State of Indiana.

 

Exhibit C - Page 1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Bill of Sale has been duly executed as a sealed
instrument effective as of                                         , 2011.

 

 

,

 

a

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

Exhibit C - Page 2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF FIRPTA CERTIFICATE

 

(See attached copy.)

 

--------------------------------------------------------------------------------


 

CERTIFICATION OF NON-FOREIGN STATUS

 

Section 1445 of the Internal Revenue Code provides that a transferee of a United
States real property interest must withhold tax if the transferor is a foreign
person.  To inform [·], the transferee of a U.S. real property interest (the
“Transferee”), that withholding of tax is not required upon the disposition of
such U.S. real property interest by [·], the transferor of a U.S. real property
interest (the “Transferor”), the undersigned hereby certifies the following on
behalf of the Transferor:

 

1.                                       The Transferor is not a foreign
corporation, foreign partnership, foreign trust or foreign estate (as those
terms are defined in the Internal Revenue Code and Income Tax Regulations);

 

2.                                       The Transferor is not a disregarded
entity as defined in §1.1445-2(b)(2)(iii) of the Income Tax Regulations;

 

3.                                       The Transferor’s U.S. taxpayer
identification number is [•]; and

 

4.                                       The Transferor’s address is:

 

 

 

 

The Transferor understands that this certification may be disclosed to the
Internal Revenue Service by Transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both.

 

Under penalties of perjury, the undersigned declares that he/she has examined
this certification and, to the best of his/her knowledge and belief, it is true,
correct and complete, and he/she further declares that he/she has the authority
to sign this document on behalf of Transferor.

 

 

 

,

 

an Indiana [limited liability company][limited liability partnership]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

 

 

 

Date: [·], 2011

 

--------------------------------------------------------------------------------